Case 19-34054-sgj11 Doc 933-18 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 1 of 48




                    EXHIBIT 18
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                    INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                494         Doc 933-18 Filed 08/07/20                                                           Entered 08/07/20 23:11:52
                                                                                                                                   RECEIVEDPage 2 of 05/04/2018
                                                                                                                                            NYSCEF:  48



                                                                                                                                                                                 1




               1


               2       SUPREME                 COURT               OF     THE           STATE               OF        NEW          YORK
                       COUNTY              OF         NEW          YORK:            TRIAL                  TERM           PART          60
               3
                        -      -     -     -      -     -      -    -      -    -       -    -        -     -     -       -    -    -       -   -    -    X
               4
                       UBS         SECURITIES                       LLC         and
               5       UBS         AG,           LONDON             BRANCH,


                   6                                                                                  Plaintiffs,
                                                                                                                                                              INDEX       NO.
               7                                  -     against                 -                                                                             650097/09


               8       HIGHLAND                   CAPITAL                 MANAGEMENT,                             L.P.,
                       HIGHLAND                   CDO          OPPORTUNITY                                MASTER
                   9   FUND,    L.P.,                       HIGHLAND                    SPECIAL
                       OPPORTUNITIES                               HOLDING                  COMPANY,
              10       HIGHLAND                   FINANCIAL                  PARTNERS,                            L.P.,
                       HIGHLAND                   CREDIT                        MASTER
                                                                        STRATEGIES
              11       FUND,             L.P.,             HIGHLAND     CRUSADER    OFFSHORE
                       PARTNERS,     ~                L.P.,    ~ HIGHLAND    CREDIT
              12       OPPORTUNITIES                               CDO,         L.P.,             and
                       STRAND              ADVISORS,                ~      INC.,
              13
                                                                                                      Defendants.
              14
                        -      -     -     -      -     -      -    -      -    -       -    -        -     -     -       -    -    -       -   -    -    X
              15
                                                                                    60       Centre                   Street
              16                                                                    New          York,                New          York

                                                                                    May          1,         2018
              17


              18                                                                    TELEPHONE                         CONFERENCE


              19
                       BEFORE:
              20


              21                                  HONORABLE                     MARCY                 S.        FRIEDMAN,
                                                                                                                                                    Justice
              22


              23       APPEARANCES:                                (Via         Telephone)


              24
                                                  ***          CONTINUED                     ON           NEXT            PAGE            ***

              25


              26




                                                      Bonnie              Piccirillo                            â€” Official                    Court         Reporter




                                                                                            1 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                     INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                494         Doc 933-18 Filed 08/07/20                                     Entered 08/07/20 23:11:52
                                                                                                             RECEIVEDPage 3 of 05/04/2018
                                                                                                                      NYSCEF:  48



                                                                                                                                                  2




               1                                                                      Appearances

               2


               3         LATHAM            6   WATKINS                 LLP
                         Attorneys              for          the         Plaintiffs
               4         11th        St.       NW,        Suite               1000
                         Washington                  DC         20004
               5         BY:           ANDREW    CLUBOK,      ESQ.
                                       ELIZABETH      DEELEY,      ESQ.
                   6                   SUSAN          ENGEL,                  ESQ.
                                       KUAN          HUANG,             ESQ.
               7                       ALYSHA             NAIK,               ESQ.


               8


                   9     McKOOL            SMITH
                         Attorneys              for          the         Defendants
              10         One     Bryant           Park,                47th           Floor
                         New     York,          New     York                   10036
              11         BY:         GAYLE                KLEIN,               ESQ.
                                       GARY          CRUCIANI,                   ESQ.
              12                       MICHAEL               FRITZ,              ESQ.


              13


              14


              15


              16


              17


              18


              19


              20


              21


              22


              23


              24
                                                                              Bonnie            Piccirillo
              25                                                   Official                   Court          Reporter


              26




                                      Bonnie              Piccirillo                      â€” Official                  Court   Reporter
                                                                                                                                Reporter




                                                                        2 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                            INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                494         Doc 933-18 Filed 08/07/20                                                        Entered 08/07/20 23:11:52
                                                                                                                                RECEIVEDPage 4 of 05/04/2018
                                                                                                                                         NYSCEF:  48



                                                                                                                                                                                                                                   3




               1                                                                                   Proceedings


               2


               3                                         THE          COURT:                       On             the             record.


               4                                         Good              afternoon,                               counsel.                                 This               is          Judge              Friedmann.


               5          May         I        have           the            appearances                                     of      every                    counsel                        who         is         on       the


                   6      line,                please.


               7                                         MR.          CLUBOK:                           Good                  afternoon,                              Justice                       Friedman.


               8          This            is       Andrew                    Clubok                    for           plaintiffs,                                     and              I'm          on         the          line


                   9      with            Elizabeth                          Deeley,                        Susan                 Engel,                      Kuan               Huang              and             Alysha

              10          Naik.


              11                                         MS.          KLEIN:                       Good                  afternoon,                                 your               Honor,                  this               is


              12          Gayle                Klein              from            McKool                         Smith                for              the           defendants,                                and          also


              13          joining                  me         this               afternoon                              is        Gary                Cruciani,


              14          C-R-U-C-I-A-N-I,                                         and            Michael                          Fritz,                     F-R-I-T-Z.


              15                                         THE          COURT:                       Thank                      you.


              16                                         Will              Mr.         Clubok                       and              Ms.          Klein                    be          the          only              two


              17          attorneys                       who             will           be            speaking?


              18                                         MR.          CLUBOK:                           I         think                   so          for           us,              your           Honor.


              19                                         MS.          KLEIN:                       I         believe                        so,              your            Honor,                     unless                    you


              20          start                talking                    about               scheduling                                   in         which                 case              we        might                need


              21          Mr.       Cruciani                         to          speak,                     as       well.


              22                                         THE          COURT:                       That's                         fine.                      If       anyone                    other                 than              the


              23          two       of            you           speaks,                   that                person                       should                    say             their              name               before


              24          they            start                 speaking.

                                                                                                                                          parties'
              25                                         We          have           reviewed                             the                                               submissions                                on          the


              26          bifurcation                             issue.                      I        have                  quite                a         few           questions.




                                          Bonnie                  Piccirillo                                 â€” Official                               Court                Reporter
                                                                                                                                                                             Reporter




                                                                                   3 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                           INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                494         Doc 933-18 Filed 08/07/20                                                                Entered 08/07/20 23:11:52
                                                                                                                                        RECEIVEDPage 5 of 05/04/2018
                                                                                                                                                 NYSCEF:  48



                                                                                                                                                                                                                                                          4




               1                                                                                            Proceedings

                                                                                                                                                                                                               parties'
               2                                            The               first                   question                                 is         what                 are               the


               3          positions                          on           whether                        the                   damages                          for             breach                        of          contract


               4          would                be          decided                         by         the                 Court                     at          the             bench                     trial                   if         we


               5          were            to          bifurcate                                 as       between                                a        bench                  trial                     and             a       jury


                   6      trial?


               7                                            Let's                     start                 with                    UBS,                  please.


               8                                            MR.               CLUBOK:                              The              Court                       would                     decide                    the                damages


                   9      for         breach                       of          contract.


              10                                            THE               COURT:                        Ms.                 Klein,                          do        you               disagree?


              11                                            MS.               KLEIN:                        We             do           not                disagree                              with               that,                  your


              12          Honor.


              13                                            THE               COURT:                          The               next                 question                               is          as           follows:

                                                                                                                                                                      plaintiffs'
              14                                            Is           it           correct                            that                  it          is                                                          position                               that


              15          the         implied                           covenant                         claim                         would                    be         for               the              Court,                     but


              16          would                be          tried                  in            the            jury                    trial                    phase?


              17                                             (Interrupted                                          by           a       voicemail                                recording)


              18                                            MR.               CLUBOK:                              Your                                               we         had                                                            --            this
                                                                                                                                        Honor,                                                     previously

              19          is       your               voicemail,                                  your                   Honor.                             Somehow                          there's                          a        way           to


              20          delete                    this                message,                         if               you'd                     just                 give               me            a        second.


              21                                             (Interrupted                                          by           a       voicemail                                recording)


              22                                            Originally,                                     we             called                          in            and              they             put              us           into                 the


              23          Court's                     voicemail.                                       So           if           there's                             a     message,                                should                    be           from


              24          us,         but             I      think                     I        deleted                          it.                     I'm             not               sure.


              25                                            THE               COURT:                          If           there                     is          a        message                             from                you           in


              26          this            --          we           weren't                        able                    to           transcribe                                    it           right                   now.




                                          Bonnie                        Piccirillo                                   â€” Official                                     Court                      Reporter




                                                                                           4 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                             INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                494         Doc 933-18 Filed 08/07/20                                                     Entered 08/07/20 23:11:52
                                                                                                                             RECEIVEDPage 6 of 05/04/2018
                                                                                                                                      NYSCEF:  48



                                                                                                                                                                                                                                        5




               1                                                                                   Proceedings


               2                                                       all            right               --
                                                        So,


               3                                        MR.            CLUBOK:                          You              can              just                delete                   it.                    It        was


               4          just            trying                  to          reach            you              a         few             minutes                          ago          when                   they


               5          originally                          put            us          through                     to             your                voicemail.                                      You             can         just


                   6      delete                 it.


               7                                        THE            COURT:                      Ms.              Klein,                        do          you           agree                      with                that?


               8                                        MS.            KLEIN:                      Yes,                  your                  Honor.


                   9                                    THE            COURT:                      So          is             it          correct                         that               it          is

                          plaintiffs'
              10                                                  position                     that                  the                 implied                         covenant                            claim                 would

              11          be       for           the          Court,                     but       would                       be             tried                 in       the              jury                 trial


              12          phase?


              13                                        MR.            CLUBOK:                          Yes,                  your                Honor.

                                                                                                                                                                                 plaintiffs'
              14                                        THE            COURT:                      And              is             it          also             the


              15          position                     that             the              implied                     covenant                             claim                   relates                          to         the


              16          fraudulent                          conveyance                            claim                      and              not            to          the          fraudulent


              17          inducement?


              18                                        MR.            CLUBOK:                          Absolutely,                                      yes.

                                                                                                                                               defendants'
              19                                        THE            COURT:                      Is          it             the                                                            position                          that


              20          the           implied                   covenant                     claim                      implicates                                     events                       leading                      up       to


              21          the           transaction                               and,         therefore,                                       relates                      to         the                  fraudulent


              22          inducement                          claim?


              23                                        I         am         referring                         to             a         statement                           that                  I      read                on

                                                                        defendants'
              24          page            2      of         the                                                     brief,                            which                seemed                       to         indicate

                                                                                         defendants'
              25          that            that              was         the                                                             position.

                                                                                                                                                       defendants'
              26                                        MS.            KLEIN:                      That                  is             the                                                            position,                            your




                                          Bonnie                  Piccirillo                              â€” Official                                   Court                   Reporter




                                                                                    5 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                            INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                494         Doc 933-18 Filed 08/07/20                                                          Entered 08/07/20 23:11:52
                                                                                                                                  RECEIVEDPage 7 of 05/04/2018
                                                                                                                                           NYSCEF:  48



                                                                                                                                                                                                                                        6




               1                                                                                     Proceedings


               2          Honor.


               3                                      THE               COURT:                       Would                    you           explain                           in          detail                    the            basis


               4          for        claiming                          that              the             implied                      covenant                            claim                      relates                      to        the


               5          fraudulent                           inducement                                claim?                       And              then               I        will                   hear             a


                   6      response.                            I'd            like             you              to        address                           the           evidence                               that             would

               7          be       heard             on          both                the            implied                         covenant                         and              the                 fraudulent


               8          inducement                           claim.


                   9                                  That                 said,                I         don't                 expect                       you              to          address                       the


              10          evidence                   exhaustively,                                            but         I         do          expect                    you              to             give             me          some


              11          specific                   examples,                             and                you        will                   not           be          waiving                           any


              12          arguments                       that                might                 be          raised                     in          the           future                          by          only


              13          highlighting                                 certain                      evidence                          on          this               conference                                    call.


              14          Have           I     allayed                        any          anxiety?


              15                                      MS.               KLEIN:                       You              have               not,                your                  Honor.                         Thank                you


              16          for        that.


              17                                          In         the             implied                        covenant                          of          good-faith                                 and


              18          fair-dealing                                 claim               relates                        to          a         claim                that                  the              defendants


              19          somehow                   had          promised                           with               respect                         to          the             negotiation                                    of        the


              20          Agreements                           that                                                            in          fact               --          some                  of          the
                                                                                  they              would,


              21          defendants                           would                 make                sure             that                  the           Fund                 Counterparties


              22          were           sufficiently                                    flourished                                 with               assets                       such                  that             they


              23          would              pay           for           breach                     of          contract                          damages,                            and                 that             they


              24          would              undertake                            no       action                      that                would                   render                       them               unable                   to


              25          pay.               And,              that               there                  is          sufficient                               or          substantial                                      evidence


              26          relating                   to          the              due-diligence                                       process                        in            which                    UBS




                                         Bonnie                      Piccirillo                                â€” Official                                Court                   Reporter




                                                                                       6 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                       INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                494         Doc 933-18 Filed 08/07/20                                                                 Entered 08/07/20 23:11:52
                                                                                                                                         RECEIVEDPage 8 of 05/04/2018
                                                                                                                                                  NYSCEF:  48



                                                                                                                                                                                                                                                     7




               1                                                                                           Proceedings

                                                                                                                                                        Counterparties'
               2          undertook                              a     review                      of          the             Fund                                                                                ability                           to


               3          pay          and             found                  it           lacking.


               4                                             Specifically,                                            they                 found                      that            the              Fund


               5          Counterparties                                           had             no          ability                             to          pay            and,               therefore,                                   they


                   6      aired              into                    the            transaction                                     fully                      aware                 that               if         there                      were         a

                                                                                                                                                                                                                              --         "they"
               7          breach               of                contract,                              they             would                          not            be       made               whole


               8          being              UBS.


                   9                                         And,                  therefore,                                 any              suggestion                                  under                   an          implied


              10          covenant                          of         good                faith                 and                fair                  dealing                         that               the              defendants


              11          somehow                      promised                            that                the             Fund                     Counterparties                                         would                     have


              12          sufficient                                 assets                  to           pay            a          breach                        of          contract                         claim                     is


              13          false,               and                   that             is           the           type                    of             evidence                          that               we         would

              14          elicit                  in             defense                     to           the            implied                               covenant                          claim,                       also              in


              15          defense                      of            the            fraudulent                                 inducement                                     claim.


              16                                             THE            COURT:                         Ms.               Klein,                           isn't              the              implied                           covenant


              17          claim              as             pleaded                        based                     solely                        on          post             entry                   into


              18          transaction                                  alleged                          wrongful                              or          fraudulent                               conveyances?


              19                                             MS.            KLEIN:                         The                inability                                 to       pay              for              the             breach

              20          of       contract                            certainly                               is,             in             part,                    related                     to          the


              21          fraudulent                                 conveyance;                                 but                the                 promise                      or          the           alleged


              22          promise                      to            make             sure                that                 there                      would                 be          assets                       to          pay             and


              23          that           there                       would                 not            be           actions                            undertaken                               that                 would

              24          diminish                          that              comes                     from             the                  contract                          negotiation                                        and          the


              25          understanding                                       of           the            defendants                                      at           the           time               the              contract


              26          was          negotiated,                                    as           well                as           it             implicates                               the              assets                      that




                                         Bonnie                         Piccirillo                                   â€” Official                                     Court                Reporter
                                                                                                                                                                                           Reporter




                                                                                           7 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                494         Doc 933-18 Filed 08/07/20                                                            Entered 08/07/20 23:11:52
                                                                                                                                    RECEIVEDPage 9 of 05/04/2018
                                                                                                                                             NYSCEF:  48



                                                                                                                                                                                                                                         8




               1                                                                                       Proceedings


               2          were         offered                    in           the              margin                         calls                   during                       the           contract


               3          performance,                            which                    the                  defendants                                 were                offered                    as            security


               4          and        which             they               refused.


               5                                      THE              COURT:                          Mr.               Clubok,                         will                you           respond.


                   6                                  MR.              CLUBOK:                              I         will              try,                   your             Honor.                       I'm           having                    a


               7          little              hard              time                tracking                                 this,                  just               to           be      honest.


               8                                                         so          I          think                    what                 I'm                                          --        and            I      have                not
                                                      But,                                                                                                  hearing

                   9      heard          this              or          had               this                   until                  we           read               their                briefs                      and             now


              10          I'm        hearing                    this                explanation                                        like                you              are.


              11                                      Our              claim                    is          that                 there's                         a      contract                          and            there                 is


              12          pretty              unambiguous                                  requirements                                             that               two            parties                   make


              13          payments.                        There's                         disputes                                  over              how             much               they            have                to         pay,


              14          and        what            the          total                    amounts                             are               going                 to           be,           and          whether                        we

                                                                                                                                                                you'
              15          count          this              transaction                                          or           not;                and                           re         going                have                to


              16          decide              those               details,                              but                  there's                       a         contract                       for            at         least


              17          some                                            two              of           the                  defendants                                --
                                       activity,


              18                                      THE              COURT:                          Just                   one            moment,                         please.                         The           court


              19          reporter                   needs                those                       names.


              20                                      MR.              CLUBOK:                              I'm               sorry.                           There's                     two            defendants,


              21          CDO        Fund            and                                   the                      â€”
                                                                                                                so-called                              Fund                 Counterparties                                         who
                                                                  SOHC,


              22          are        obligated                         and               under                       a       contract                           to          make            certain


              23          payments.                        There's                         disputes                                  over              how             much               they            have                to         pay


              24          and        what's                the            trigger                               for            those                   payments,                            all           of            those


              25          things              are          part                of          the               breach                         of         contract                           back            and             forth.


              26                                      But,               if          we              win,                if           we          prove                 our               case            against                        those




                                       Bonnie                   Piccirillo                                       â€” Official                               Court                    Reporter




                                                                                    8 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                          Entered 08/07/20 23:11:52
                                                                                                                                  RECEIVED Page 10 of
                                                                                                                                           NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                        9




               1                                                                                      Proceedings


               2          two,         they                will           have                   had           to              pay           us          money.                        And             there's                     a


               3          third           party,                     HCM,                that                also                signed                    on          to            those                 contracts,


               4          but        didn't                   have              a        direct                      obligation                                 to          pay;                yet


               5          nevertheless,                                 we          say               they             had              an          implied                          covenant                        of          good


                   6      faith           and              fair           dealing                            not               to,           for           example,                             commit


               7          fraudulent                          conveyances                                    that,                    that               made               it          possible                          for          the


               8          two        parties                      who           had              owed                us          the           money                   to            pay.


                   9                                     First                 of         all,                there's                         no          defense                           against                   that


              10          because                   before                we             signed                      the              contract,                             internally                               our           folks


              11          wondered                    whether,                           ultimately,                                    the              two           parties                        were                good

                                                                                           wouldn'
              12          credit               risks.                     You              wouldn't                              be          able               to          defend                     against                     a


              13          breach               of          contract                        claim                     under                   these                   circumstances                                        with


              14          that         theory.                          So          it           is          kind                of          manufactured                                       anyway.


              15                                         THE            COURT:                         Can            you              slow               down                   a     little                 bit,


              16          please,                   so        we        can              get            a      record.                              Thank                   you.


              17                                         MR.            CLUBOK:                             Sure,                    your            Honor.

                                                         We'
              18                                                   re          talking                        about                    the           possibility                                      of      some                parol


              19          evidence                    prior               to             contract                              formation                             about                  whether                       or       not


              20          --                                                               if           your                   Honor                finds                   there                 were               payment
                                   notwithstanding

              21          terms           and              monies                   owed                --           that               somehow                        parol                    evidence                         from


              22          before               the            contract                           vitiate                         the              actual                    obligation                               to          pay


              23          because                   my        client                     was           worried                          that               the              two             parties                       who


              24          promised                    to          pay           wouldn't                             be          able               to          pay.                    I       have             a        hard


              25          time         believing                          your                   Honor                    is          going                to          accept                     that               kind              of


              26          parol           evidence                        if             there's                       no             basis                for              it.




                                       Bonnie                      Piccirillo                                 â€” Official                                Court                      Reporter




                                                                                    9 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                           INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                       Entered 08/07/20 23:11:52
                                                                                                                                               RECEIVED Page 11 of
                                                                                                                                                        NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                      10




               1                                                                                                  Proceedings


               2                                              Until                      this                   bifurcation                               breach,                          I       don't                      think                     we

                                                                                                                                      I'
               3          had           ever                 in            the            nine                   years                I've               litigated                                the             case                    ever


               4          heard                  that                 theory.                               I      don't                   think                it            is          legally                        valid.                               It


               5          is        just                kind                 of           thrown                        out           there.


                   6                                          But,                  even                   if          there                was           such                 a         legally                        valid                     theory


               7          and           let's                     pretend                            for           purposes                         of          this                    argument                         that                    it's


               8          true,                  that                 my          clients                          thought,                         Gee,                if              things                    go           south,


                   9      these                  two              Fund               Counterparties                                              that                have                 promised                             to          pay


              10          will             not               be            able                 to          in          fact               pay           the           total                      amount,                           the               total


              11          $500             million                           of           damages;                                does           that                mean                 then               that                   they


              12          expected                           there                   to              be          fraudulent                              conveyances                                       which                     is          --           is


              13          basically,                                  you            know,                       the              implied                  covenant                               of         good-faith                                       and

                                                                                                                                                                                                                               shouldn'
              14          fair-dealing                                       claim                        that               we       now          have                 is              that               they                shouldn't


              15          have             committed                                 fraudulent                                     conveyances                                    to          make               it           certain


              16          that             these                      two            parties                            couldn't                         have                paid.


              17                                              I        mean,                     the              defendants                              are                just                trying                       to


              18          interject                               a        really                         far-afield                             defense                           that                I     doubt                        your


              19          Honor                  is          going                   to              even               entertain                          and                then                expand                       it           to          a

                                                                                                                                                                                          I'
              20          point                  that                 it          just                    sort               of       is         something                                I've               never                        heard                    of


              21          in        a      contract                               dispute                          and,               certainly,                                   we          never                   heard                     of           in


              22          this             case                   until                   two               weeks                   ago          when                we            saw            this                 brief                     and

                                                      I'
              23          now           as            I've                 heard                     it          explained.


              24                                              So            that's                         --          to          make            that                the                                                          for           now
                                                                                                                                                                                         bootstrap

              25          there's                       such                 substantial                                          overlap                  that                    we          have               to           bifurcate

              26          the           trial,                        with                all               due              respect                     the           defendants,                                        I         think                     is




                                             Bonnie                        Piccirillo                                       â€” Official                         Court                     Reporter




                                                                                            10 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                                 INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                          Entered 08/07/20 23:11:52
                                                                                                                                                  RECEIVED Page 12 of
                                                                                                                                                           NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                           11




               1                                                                                                    Proceedings


               2          a       stretch.


               3                                                    The           other                   thing                          I      would                   say               is         even               if         you                 credit

                                                                     I'
               4          this,                    all               I've               heard                      is          that                    there's                        overlap                          between

               5          fraudulent                                      inducement                                    and                  implied                      covenant                              of       good                    faith


                   6      and             fair                     dealing,                        all                  of          which                      we         are             proposing                               to             put            into


               7          the            next                      phase.                      So             even                  if            your               Honor                     is          going                  to             do        that


               8          stuff,                         it          is          going                   to             be          in            the            next                phase.


                   9                                                But           I         just               think                          that              this                 is         not              an          argument                            that


              10          can            be                                                    used                     --          you                                        we          can             have               a        motion
                                                         seriously                                                                                     know,

                                                                                                              you'
              11          practice                                 on       whether                                            re              going                 to          ever                    entertain                               that


              12          kind                of              parol                   evidence,                                or              we         could                  stipulate                               for                the            sake


              13          of        argument                                that               let's                         say               were              even                 true,                     that              our


              14          clients                             --          the           credit                          risk                   people                     that                             clients                          worried
                                                                                                                                                                                               my

              15          that                the                  two           Fund              Counterparties                                                    wouldn't                              be          able                 to           pay           or


              16          assumed                             they               wouldn't                               be          able                  to         pay              and                said,                Gee,                 this                is


              17          a       risky                       contract                         that                     these                     two            won't                    be             able            to            pay,                that


              18          doesn't                             --          because                      people                                                                         are                                                   about
                                                                                                                                             internally                                                  worrying

              19          that,                    that                   doesn't                        strip                      the                obligation                                   to          actually                           pay            and


              20          it        certainly                                    doesn't                           give                      license                      to          a        signatory                               to          the


              21          contract,                                  Highland,                                to             violate                           either                      express                       obligations


              22          or        to             implied                            duty               of             good                   faith                 and              fair                 dealing                          by


              23          insuring                                 that               the          two                  parties                           can't                  pay.


              24                                                    THE           COURT:                            Mr.                  Clubok,                        when                   you          refer                  to             the


              25          possibility                                       of          parol                      evidence,                                   you             are             talking                        about                      parol


              26          evidence                                 that               the          defendants                                          would                   possibly                              introduce




                                              Bonnie                        Piccirillo                                        â€” Official                                 Court                     Reporter




                                                                                              11 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                              INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                        Entered 08/07/20 23:11:52
                                                                                                                                RECEIVED Page 13 of
                                                                                                                                         NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                          12




               1                                                                                    Proceedings


               2          regarding                       the              lack            of         assets                    of           the            Fund                  Counterparties                                                 or


               3          regarding                       UBS's                    due          diligence                             unit's                  knowledge                                       of          the             lack


               4          of       assets                 of          the             Fund            Counterparties;                                              is             that                   correct?


               5                                      MR.                 CLUBOK:                      Correct.                                On          this               particular                                        species


                   6      of       parol             evidence,                             it's              something                               that               plaintiffs                                        would

               7          never             put           into                  the        case.                      We        don't                  think                      it              is          legally


               8          relevant.                            It's                not          something                             that             the              parties                               have              ever


                   9      talked              about                   in           this             context                     as           ever             being                         potentially

              10          relevant                   to           the              breach                  and          implied                        covenant                               good-faith                                    and


              11                                                                                and          I        just              think                 it             is             just                   --                            in
                          fair-dealing                                claim,                                                                                                                                                  yes,

                                                                                                                                                                                        they'
              12          short,              it          is          a         theory                that              defendants                                 say                                        re          going                  to


              13          try         to      interject                               as        a     supposed                          defense                         to              our              implied


              14          covenant                   of           good-faith                               and          fair-dealing                                         claim,                           which                  is


              15          really              about                   how             Highland                        Capital                        dealt                   with                      the              aftermath


              16          of       the        breach                       of         contract                        and             whether                      they                      fraudulently

              17          transferred                             assets.


              18                                      THE                 COURT:                     All          right,                       but           you              are                  not              intending


              19          on       your            implied                         covenant                      claim,                      am        I      correct,                                   to             put          in          any


              20          evidence                   that                  relates                    to         the                fraudulent                               inducement                                       claim;


              21          is       that            right?


              22                                      MR.                 CLUBOK:                      Absolutely                                  not;             you                     are              correct.


              23                                      THE                 COURT:                     Okay.

                                                                                                                  let'          '         --
              24                                      All                 right,                  now,            let's


              25                                      MS.               KLEIN:                                    I          interject                             one                 --
                                                                                                     May

              26                                      THE                 COURT:                     Yes,              of            course.                        Go                 ahead.




                                           Bonnie                 Piccirillo                               â€” Official                               Court                   Reporter
                                                                                                                                                                              Reporter




                                                                                      12 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                               INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                         Entered 08/07/20 23:11:52
                                                                                                                                 RECEIVED Page 14 of
                                                                                                                                          NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                          13




               1                                                                                    Proceedings


               2                                         MS.           KLEIN:                       First                      of          all,                we             don't               agree,


               3          obviously,                           that              there                  is          a      fraudulent                                    conveyance                                or           any


               4          fraudulent                           inducement.                                     But,                  more                importantly,                                        in         order                    to


               5          survive                  an          implied                      covenant                            claim,                      the               plaintiffs                                are               going


                   6      to        have           to          prove               what                 the             implied                          covenant                           is          and             that                in

                                                                                                                                                            they'
               7          fact           exists,                      and          the             evidence                            that                                      re         calling                        parol,


               8          which             we          don't               think                  is                                       goes                 to           vitiate                        the           --
                                                                                                               parol,


                   9                                     THE           COURT:                       Just                   a        moment.                             Just               a      moment.                             I         know


              10          there's                  a      lag.                   The             reporter                            didn't                      get             it.               She              lost                  you

                                    "vitiate,"
              11          at                                            so         can             you              repeat                        your                 last               sentence,                             please,


              12          and         the          reporter                        is            asking                    that                   it        be           a       little                      slower.


              13                                         MS.           KLEIN:                       The                 evidence                           that                 we         intend                    to


              14          introduce                       vitiates                          the              fact               of          any             implied                         covenant                            of          good


              15          faith             and           fair              dealing                          because                        the             plaintiffs                                 new              and


              16          understood                           that              the             Fund               Counterparties                                               did             not              have               the


              17          ability                  to          pay          and             that               the             Highland                                Capital                     Management

              18          also           disputed                      that                 in          the             event                     the            Fund                  Counterparties


              19          could             not           pay,              it          was             in          any              way               liable.


              20                                         THE           COURT:                       I         don't                   think                      I'm            going                  to          hear


              21          anything                      more           on          that                 at          this               time.


              22                                         Now,            let                me      go          to             my          next                question.


              23                                         How           can             --         withdrawn.


              24                                         Mr.           Clubok,                      is          it             your                position                             that                it       is          for              the


              25          Court             to          decide                   the             implied                        covenant                               claim?


              26                                         MR.           CLUBOK:                           Yes.                       Yes,                your              Honor.




                                           Bonnie                 Piccirillo                                  â€” Official                                 Court                   Reporter




                                                                                  13 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                 INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                          Entered 08/07/20 23:11:52
                                                                                                                                  RECEIVED Page 15 of
                                                                                                                                           NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                    14




               1                                                                                     Proceedings


               2                                          THE               COURT:                    Yes,                 just                 give               me          a          minute,                     please.


               3                                          Is         that                not          an         equitable                                 claim?                           And             if        not,            what


               4          happens                   if         the               Court              and              the                jury            reach                   different


               5          conclusions                            on              whether                      action                      was           taken                   to              transfer                       assets


                   6      that           would                 have               been              used                 to             satisfy                      a        judgment,                              assuming


               7          for          purposes                       of           argument                          only                 that               the              Court                 would                   have


               8          previously                           concluded                            that                 there                    was          to             be           a      judgment?


                   9                                      MR.               CLUBOK:                       Well,                     there's                        two                  different                         legal


              10          standards.                             So,               the            facts                  that                  relate                    to              this            are           the          same,


              11          the          same              body               of          facts.                    Mostly                          overlapping,                                       I        would               say.


              12                                          There                   are            slightly                           different                              legal                    tests.                      One


              13          being               for          implied                        covenant                            of          good               faith                       and         fair              dealing


              14          is       a     legal                 standard                           that               your                 Honor                would                       have               to       apply                  to


              15          those               facts;                  and               there's                      a        different                              standard,                                I      think


              16                                           a     higher                        standard                            --          you           could                       argue                is       different
                          generally

              17          standard.                            Let's                    just             say             different                             standard                              on            fraudulent


              18          conveyance                           that                largely                      you                take              the             same                  set           of          facts                and


              19          the          jury              apply                   the           different,                                 you           know,                      jury              instruction                                   to


              20          the          standard                        for              them             to          decide                       whether                          it           constitutes                               a


              21          fraudulent                           conveyance,                                    then                 the            court                  and               the           jury               could


              22          decide                they             are              both              breach                         of          implied                        covenant                             good           faith


              23          and          fair              dealing                        and         fraudulent                                    conveyances;                                       or,             your           Honor


              24          could               decide                   it          is          breach                    of             implied                      duty                  of        good              faith                  and


              25          fair           dealing,                           but           it        doesn't                             rise            to           the                 level                of


              26          fraudulent                           conveyance                                or          vice                 versa.




                                          Bonnie                   Piccirillo                                 â€” Official                                 Court                        Reporter




                                                                                       14 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                      INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                           Entered 08/07/20 23:11:52
                                                                                                                                   RECEIVED Page 16 of
                                                                                                                                            NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                15




               1                                                                                      Proceedings

                                                     They'
               2                                                          re             just              two              different                                       legal                   tests,                   but


               3          substantially                                  overlapping                                       facts.


               4                                     That's                                      we             would                    propose                                                            that             one               --          now
                                                                                     why                                                                                      moving

                                                                                                                                                                                                                                         that'
               5          that          the        fraudulent                                   conveyance                                   is              back                   in          the                case,                 that's


                   6      why         we        would               say              that                 the              trial                  that                      was               currently                                set           for


               7          June          where             we             were                                      to              have                 --             where                    we           all            agreed
                                                                                            going


               8          that          agree             your                     Honor                  would                    do        the                  implied                            covenant


                   9      good          faith             and                 fair              dealing                            along                     with                   the              breach                      of

                                                        we'
              10          contract;                                 re             now          saying,                            Okay,                     that                   substantially

              11          overlaps.                       It             is          a      very                 discrete                               set                 of           facts                     so       put               that


              12          for         the         second                      phase                  of          the               case.


              13                                     THE             COURT:                           Ms.              Klein.


              14                                     MS.             KLEIN:                           Your                  Honor,                       we                 agree                   that                 there                 are


              15          two         different                          legal                  standards                                  and,                   of             course,                           the           two


              16          different                     triers                       of         fact               can               decide                            it           differently.                                              We       do


              17          disagree                 that                  the              parties                          emphatically                                             agree                    that                the            case


              18          could             be     bifurcated                                   if          the               fraudulent                                         conveyance                                 claim                    came


              19          back          into            the              case;                  and,               in              fact,                     it             was               Mr.            Clubok                      who


              20          represented                          to             Ms.           Barnett                           that                if              the               1st              Department


              21          reversed                 course                          and          added                      the             claims                           back                in           and            that                the


              22          parties                 wanted                      to          reconsider                                 whether                                or           not           a       bifurcation

              23          was         appropriate,                                   which                  is             what              has                  lead                   to          this                 exercise.

                                                                                                                                                                                                                                             wasn'
              24                                     MR.             CLUBOK:                               If          I         may,                  just                   to          be          clear,                       I         wasn't


              25          suggesting                      otherwise.                                       What                    the            parties                                agreed                      to          on


              26          March             9th         during                       the             conference                                   with                      the               Court                  was               that




                                        Bonnie                   Piccirillo                                     â€” Official                                  Court                       Reporter




                                                                                     15 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                               INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                               Entered 08/07/20 23:11:52
                                                                                                                                       RECEIVED Page 17 of
                                                                                                                                                NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                               16




               1                                                                                         Proceedings


               2          we       were                                      to        --          at          that               time              fraudulent                                     conveyance                                      was
                                                      going


               3          out           of       the             case               because                      of          the              1st          Department's                                                 original


               4          decision;                          and             the            parties                       had            agreed                     we           would                        do             the             breach

               5          of       contract                           and           the            breach                    of          implied                          covenant                                 of          good


                   6      faith                and           fair                 dealing;                       but              we       would                    bifurcate                                      out             the


               7          fraudulent                             inducement                               to          a      later                  time                  and              alter                        ego             to         a


               8          later                time.                    That's                     the           status                    duo.


                   9                                        And             then             we          did              say,            Gee,                 if             the           Court                        puts                 back

                                                                                                                                         we'
              10          in       the           fraudulent                                 conveyance,                                  we'll                  have                  to           reassess                                  and           so


              11          now           that               the          fraudulent                               conveyance                                is            back                in,                   we          have                a


              12          couple                 of          options.                              One           is          to          do         everything                                     all                  together,


              13          but           for           a      number                    of          reasons                        that              makes                      less                sense                       than                just


              14          saying,                     Okay,                  fraudulent                               conveyance,                                   it              substantially

              15          overlaps                         and          I         didn't                  hear              Ms.            Klein                    disagree                                  with                 that.


              16          It       overlaps                           with             the              breach                    of       implied                             covenant                                 of         good


              17          faith                and           fair                 dealing.


              18                                            So         the             smart               thing                    to         do         is             to         put             that                      one             to          the


              19          later                part              of          the            case.                     No          one            had            agreed                       to               it             before.

                                                                                                                                                                                             we'
              20          We       said               we         would                 reassess,                             and           that's                        what                                 re             doing                 and

                                                                                    we'
              21          our           proposal                        is          we'll                 make               this                trial                    even               easier                            and            now


              22          we       put           off             one              issue                 that              we           thought                      we           were                    going                     to         be


              23          trying                 in          June,                  but            now           we          don't                  have                  to          try                in             June


              24          because                     it         substantially                                        overlaps                           with                  this                fraudulent


              25          conveyance                             and              we        will               try           the            second                       phase                     under

                          plaintiffs'
              26                                                      proposal.




                                             Bonnie                   Piccirillo                                â€” Official                              Court                       Reporter




                                                                                       16 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                      INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                   Entered 08/07/20 23:11:52
                                                                                                                                           RECEIVED Page 18 of
                                                                                                                                                    NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                           17




               1                                                                                              Proceedings


               2                                              THE              COURT:                         Mr.            Clubok,                          I         really                      must               ask        you


               3          again                   to         speak                 more                 slowly                    because                           this                 is         proving                      very

               4          difficult                               for            the           reporter.


               5                                              I         think                 we         got               everything                                   down                there,                     but        it's


                   6      difficult                               to          do        it         repeatedly                                 at             that                rate.


               7                                              Ms.              Klein,                    do          you             have                anything                              that               you           want            to


               8          add           in             response                         to         the              last              statement                                  of           Mr.           Clubok?


                   9                                          MS.              KLEIN:                         Yes,                your              Honor.                             Just                briefly,                       and


              10          that               is         that                  as        our             submission                                 demonstrates                                        upon                  evaluation

                                                                                                                                                                                                                 there'
              11          after                   the             1st            Department's                                     decision,                                we            think                   there's


              12          substantial                                    overlap                        not              only            of          the                 evidence,                               but           also            of


              13          the          witnesses                                 that              we          would                  bring;                        and,                 therefore,                              we        think


              14          that               fairness                            dictates                           that              this                   all           be            done               at          the           same


              15          time.


              16                                              THE              COURT:                         All            right,                      I         was            actually                             going              to


              17          ask           you             to             elaborate                          on             that,                on             the           overlap                          of         witnesses.


              18                                              The             briefing                              on       this,                  it             is       not                expansive,                              shall


              19          we          say.                   So          can            you             elaborate                             on             which                    witnesses                              would

              20          overlap                       and              with                respect                       to         what                   issues?


              21                                              MS.              KLEIN:                         Certainly,                                 your               Honor.


              22                                              There                    are          several                          witnesses                               on             both              sides               who           had


              23          involvement                                    in        the             deal                  and          throughout                                      the           process.


              24                                              On          the                defense                       side              for              the           Highland                              Capital

                                                                                                                                                                                                                   plaintiffs'
              25          Management                                   parties                     is          Philip                    Braner                          and             on          the


              26          side               is         Mr.              LeRoux,                        L-E-R-O-U-X,                                         and           Mr.                Grimaldi,




                                             Bonnie                       Piccirillo                                 â€” Official                                  Court                    Reporter




                                                                                             17 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                        INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                  Entered 08/07/20 23:11:52
                                                                                                                                          RECEIVED Page 19 of
                                                                                                                                                   NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                              18




               1                                                                                                Proceedings


               2          G-R-I-M-A-L-D-I                                                  and            Mr.           Bawden,                         B-A-W-D-E-N.


               3                                            Those                         three                 gentlemen                              participated                                           in         the


               4          negotiation                                  and                 the            meaning                      of             the          Agreements.                                            They


               5          participated                                      throughout                                  the            performance                                        of           the              Agreements

                                                                                                                                                                    --                                 we'
                   6      and           some            were                     also                 involved                         in             the                       what                   we'll                   call           post


               7          termination                                  conduct.


               8                                            So          we                anticipate                              that                 those                    three                   gentlemen                            have


                   9      ultimately                              evidence                                relevant                          to          all              of           the              claims.


              10                                            The                  complicating                                     factor,                          of           course,                            is         that


              11          Mr.           Braner                    is             no             longer                  an         employee                              of           a        Highland                          entity.


              12          He       is         now           working                                 for          a      wholly                        separate                            company                         in          Dallas;

                                                                                                                                                                                                                          he'
              13          and           Mr.           LeRoux                          is            no         longer                  working                           for              UBS                and          he's


              14          working                     for              a         wholly                        separate                          company                         in            North                    Carolina.


              15          And,            therefore,                                       if         we         are             not             to           do         this                  all             at         the            same


              16          time,               even                if             Mr.                Braner                 and              Mr.               LeRoux                      come                 to         a      first


              17          trial,                 it          is             unknown                          whether                        or          not              that                  they                 would

              18          participate                                  in             a         second                  trial.


              19                                            Therefore,                                     given                  that                 they               have                  knowledge                              of


              20          anything                      that                     happened                            before,                          during                    and                  after                the

                                                                                                                                                                                                               there'
              21          performance                                  of             this                Agreement,                                  we        think                     that                 there's


              22          substantial                                  overlap.


              23                                            The                  damages                        experts                      also                  have                   substantial                                  overlap.


              24          On       our           side,                      it             is         a      gentleman                                named                   Mr.              Warren,                         and           on      the


              25          other               side                it             is             a     gentleman                             named                  Mr.                Dudney.                             So          both           of


              26          those               experts                            would                    be         called                      to           testify                          in        both                  phases                of




                                          Bonnie                       Piccirillo                                     â€” Official                                 Court                    Reporter




                                                                                                18 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                  INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                               Entered 08/07/20 23:11:52
                                                                                                                                       RECEIVED Page 20 of
                                                                                                                                                NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                               19




               1                                                                                          Proceedings


               2          a      trial.


               3                                            And              then,                 also,                the          Highland                                   defendants                                  allege


               4          that              there's                        something                            called                  hedging.                                   That                    is        an           offset


               5          to        damages                          regardless                            whether                      it           is          breach                          of              contract                           or


                   6      fraudulent                                 conveyance                            or          otherwise.                                      He          testifies                                  about


               7          hedging                     and              about                 the           risks                  and            the             process                              related


               8          thereto.


                   9                                        UBS              claims                   that              Mr.          Mammola's                                    testimony                                 is         not


              10          relevant                         to          a        breach-of-contract                                                   claim                       because                           the           hedging


              11          occurred                         at          the             outset                   of       the            contract;                                  not                at           the            outset


              12          of        the         alleged                          breach.


              13                                            But,                 the           hedging                      did              occur                    at          the             outset                         of           the


              14          alleged                     fraudulent                                inducement;                                  and,                therefore,


              15          Mr.             Mammola's                             testimony                            would              be           relevant                               to             all           of           the


              16          claims                or              at         least                to         a         discussion                             in              his             testimony                                 about


              17          whether                     or             not          he         should                    be         permitted                                 to          testify                          at           trial


              18          on       breach                       of         contract,                            as       the            plaintiffs                                      have                     alleged                       that


              19          he        is        not.


              20                                            Mr.              Mammola                      lives                in            London                        and,              therefore,                                       it          is


              21          quite               costly                       to          bring               him           to         testify                            to          trial.                            So           that                   is


              22          another                     witness                          who           is         overlapping                                 on              a      different                                  claim.


              23                                            THE              COURT:                       Is          there                  a    reason                          why             I         couldn't                               hear


              24          the             hedging                      offset                   issue                  insofar                       as          it              bears                     on        the


              25          contract                         claim                  at         the           time               we        had               the               jury                 trial?


              26                                            MS.              KLEIN:                       Well,                we        believe                                that              the               hedging



                                            Bonnie                     Piccirillo                                â€” Official                              Court                       Reporter




                                                                                        19 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                             INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                             Entered 08/07/20 23:11:52
                                                                                                                                     RECEIVED Page 21 of
                                                                                                                                              NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                       20




               1                                                                                        Proceedings


               2          offset,                   obviously,                                   completely                          offsets                              any           damages;                           and,


               3          therefore,                            if          your                 Honor                were           to           do           that,                    that               at        the


               4          outset               of          the              first                  stage                  of       any            trial,                         you           would                 only


               5          decide               whether                           or         not             there's                  liability                                   and           you              would                move


                   6      all         damages                        into               a        second                   phase              of            a         trial.


               7                                          THE           COURT:                           Can             you        give                me            a         bit          more                 detail                     on


               8          what          this               overlap                          is         in          the           testimony                                that              the            three                  UBS


                   9      witnesses                        and              the             one             Highland                      witness                              would                be          giving?


              10                                          MS.           KLEIN:                           Certainly.                                Mr.                Braner,                        who            is           the


              11          Highland                    former                          employee,                           negotiated                                 and               restructured                                    the


              12          transaction;                                 and              he         has             knowledge                         regarding                                 the              signed

                          Counterparties'
              13          Counterparties                                              performance                                including,                                    without                     limitation,


              14          the         offering                         of             certain                      assets                 for              the                 margin                    calls,                   as


              15          well          as          the              participation                                        of       the            defendants                                   in          the             Highland

              16          Financial                        Partnerships                                       or          HFP.


              17                                          In          those                   margin                     calls             and                 the              unwinding                           of           a      note


              18          transaction,                                 which                     the          defendants                             claim                       is         the            basis                  for


              19          their              fraudulent                                 conveyance                               claim.                         So             Mr.          Braner                   has


              20          knowledge                        and              testimony                              that            relates                           to          all           aspect                      of          the


              21          claim.


              22                                          Mr.           LeRoux                         and          Mr.           Grimaldi                            also                  negotiated                               the


              23          restructured                                 transaction                                    and          have              knowledge                                 of          the


              24          emphasis,                       which                       Mr.          Grimaldi                        and            Mr.                Bawden                    have                knowledge


              25          of        assessment                              of          the            risk               and        whether                              or          not           the           parties


              26          would           have                  the              ability                      to          pay.              And                Mr.               LeRoux                    and             Mr.




                                         Bonnie                      Piccirillo                                â€” Official                             Court                         Reporter




                                                                                       20 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                         INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                    Entered 08/07/20 23:11:52
                                                                                                                                            RECEIVED Page 22 of
                                                                                                                                                     NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                   21




               1                                                                                                Proceedings


               2          Grimaldi                                also             determined                               when                  to          issue                   margin                        calls,                    and


               3          Mr.            Grimaldi                                was          involved                           in             the           decision                             to          refuse                    certain


               4          assets                        that                were              offered                       by             the          margin                         call               that                  relate                  to


               5          the            note                     unwind                  that               is        alleged                           to          be              the           basis                   for           the


                   6      fraudulent                                      conveyance.


               7                                                   THE            COURT:                        Is        there                       any           reason                      to         believe                           that


               8          Mr.            Braner                           will            not             appear                      at          two              phases                     of          a         bifurcated

                   9      trial?


              10                                                   MS.            KLEIN:                        Currently,                                   your                Honor,                    no.                   He          has


              11          told             us                that                he       will               participate;                                          but,                of          course,                        he          is


              12          actively                                involved                         with              another                           job           and               his              time               is          limited,


              13          and            he             is          beyond                    the            subpoena                            power                     of          the              Court.                         And           the


              14          situation                                 that                we         seriously                               want               to           guard                   against                        is


              15          Mr.            Braner's                                participation                                        in          the              first                    phase;                       but           his


              16          refusal                            in           the           second                    phase                    because                         he          doesn't                           have            time                or


              17          he's             already                               been              generous                           with               his               time               or          because                        his


              18          employer                                suggests                         that              he          should                       not               be          able               to          participate

              19          because                            he's                not          properly                           devoting                            his               duties                       to          his          new


              20          employer,                                  in          that              instance                           we          would                    be          dealing                           with            a


              21          witness                            who             doesn't                      want              to             be          there                    and,               of          course,                        that


              22          is        --             if             we        were              to                       to             force                   him               to                                  that               would
                                                                                                          try                                                                               come,


              23          substantially                                            prejudice                           the                 defendants                                  because                           we       would

              24          have             a            witness                         who          is           uncooperative                                            presenting                                    our           main


              25          case                in             front                 of         a      jury.


              26                                                   THE            COURT:                        And          where                      is          Mr.               Braner                    located?




                                              Bonnie                         Piccirillo                              â€” Official                                   Court                     Reporter




                                                                                             21 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                  INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                             Entered 08/07/20 23:11:52
                                                                                                                                     RECEIVED Page 23 of
                                                                                                                                              NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                             22




               1                                                                                          Proceedings


               2                                           MS.          KLEIN:                            He        is              located                        in             Dallas,                     Texas.


               3                                           THE             COURT:                         All            right,                        let's                      hear            from                  Mr.           Clubok


               4          on       these               overlap                          issues,                         please.


               5                                           MR.             CLUBOK:                              Sure.                    Mr.                Braner                       was          going                    to          have


                   6      this           same               issue                   when              we           agreed                        to           bifurcate                           the               first                    time.


               7                                           Mr.          Braner                       is           involved                             in          pretty                       much              all               aspects


               8          of       the            case             from                 Highland.                                   So           when              we             agreed                    to          bifurcate

                   9      for          the          first                   time,                Highland                              signed                       up             for          the              fact                that


              10          Mr.          Braner                    would                  have               to           come                twice.


              11                                           Now,              the           hassle                        of           the              flying                       twice                from                  Dallas,

                                                                                          --          I'
              12          Texas              to       New              York                           I've                done                   it           many                 times               and               I         think


              13          Gayle                                                                     too            --          it           is          not              the              worst                                      in         the
                                             probably                          has,                                                                                                                              trip


              14          world.                    It's               pretty                   minimal                             compared                             to          what              will                   happen


              15          now          and         there                    will               be          a       certain,                             much                  easier                   to           identify


              16          exactly                  when                Mr.              Braner                    will                 have                   to         testify                       in          the               first


              17          phase              and            in         a       narrower                           band                 of             when               he          testifies                                in          the


              18          second.


              19                                           Also,                   if      our                whole                  bifurcation                                         plan            is             upset                   now


              20          because                  Mr.             Braner                      no          longer                      --                                     I      just              heard                       that
                                                                                                                                                      well,


              21          he's           willing                       to           come              for               both                so          it          is             like           he             was               willing

              22          to       do        it       before.                             We          still                    think                    he's                  willing,                           but,


              23          theoretically,                                      possibly,                                 Mr.            Braner                      might                     change                     his               mind

                                                                                                                                                                                                                              That'
              24          later              and            that's                      why           we           shouldn't                                  bifurcate                           now.                        That's,

                                                                                                                                       defendants'
              25          basically,                             the           thrust                      of           the                                                               argument                            and            we


              26          disagree                    with                  that               as          being                    much                of          a         fact              for              the               Court




                                         Bonnie                    Piccirillo                                    â€” Official                                  Court                      Reporter




                                                                                        22 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                              INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                Entered 08/07/20 23:11:52
                                                                                                                                        RECEIVED Page 24 of
                                                                                                                                                 NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                          23




               1                                                                                          Proceedings


               2          should                    consider.


               3                                            Having                     said               that,                   worst                 case             scenario                             and


               4          notwithstanding                                          what                 Mr.               Braner                     committed                          to            before                     when                 we


               5          all           told              the          Court                  we            would                  bifurcate;                                but             notwithstanding

                   6      what            Mr.             Braner                   has             recently                              reconfirmed                               what                 he's                willing

               7          to       do          and           notwithstanding                                                the            fact               that             we            have               video


               8          deposition                            testimony                                from               him,                so       we're                 just                   happy                 to


                   9      designate                          that             testimony.                                         It's                easier                  not             to         come.


              10                                            Another                      way              to           go         about                 this             is            if          he         all               of          a


              11          sudden                    changes                   his             mind                  or           his            employer                       won't                    let               him             make


              12          that            trip               from             Dallas                        to            New            York            for           any              day             for               the


              13          second                    phase              of          the             trial,                        we        could                just               do             a     trial


              14          deposition                            of          him.                   If            we         really                     have            to          accommodate                                        Mr.


              15          Braner                    and         he's               got             to            do         it           live            from                Dallas,                         we           can             make


              16          that            work.


              17                                            That             would                  not                be         a       reason                 to           un-bifurcate                                           or         to


              18          un-bifurcate                                 the             whole                     trial.                         It       is          true               that                 Mr.            Braner


              19          overlaps.                             That's                    the               one             witness                      on          their                   side               of          the                fact


              20          witness                     that             overlaps,                                 but             the            evidence                       that                   has            to          come


              21          into            play               for            the           fraudulent                                     conveyance                            and                the           alter                     ego


              22          and           fraudulent                            inducement                                    in           the           second                  trial                    is           so          --         most


              23          of       it          is         totally                      different                                 and            separate                       and                has           nothing                          to


              24          do       with               the            straight                           breach                      of          contract.


              25                                            There                 is          a         four-factor                                   test             for             fraudulent


              26          conveyance.                                  There                  is            a       nine-factor                                 test                for               actual                     fraud.




                                          Bonnie                     Piccirillo                                   â€” Official                               Court                 Reporter




                                                                                       23 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                         INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                       Entered 08/07/20 23:11:52
                                                                                                                                               RECEIVED Page 25 of
                                                                                                                                                        NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                   24




               1                                                                                                   Proceedings


               2          There                is           a        seven-factor                                            test              for              whether                       or         not               the


               3          transaction                                   issue                   was                 actually                         an             equity                    infusion,                                which


               4          undercuts                             their                    defense                             was         a         secured                        loan               and              there                   is         a


               5          nine-factor                                   test                  for              alter                   ego.                     I     just               did             quick                    math,                  and


                   6      that            is           twenty-nine                                        factors.


               7                                             All                 those                factors                           are              factual                        issues                    with                  lots                 and


               8          lots            of           facts.                            If          you                 recall                    the              summary                        judgment,                            much                 of


                   9      that            PowerPoint                                     that                  I         think                 I     was              able               to          use              covered


              10          facts                because                           those                    twenty-nine                                      factors                       that                  have               nothing


              11          to        do         with                  the           breach                           of          contract                            that               have              lots                of


              12          witnesses                             and              lots                of             internal                         documents                                and              lots               of          stuff


              13          of        which                   Mr.             Braner                        is             a     very                small                   part               of.


              14                                                So         all            of          that                     stuff                 should                    be            in          the               second                  phase


              15          of        the             trial                   and               just                 because                         Mr.              Brian                might,


              16          theoretically,                                            change                          his             mind              is            not           a      reason                       to          not


              17          bifurcate.


              18                                             With                  respect                           to           everything                                 else,                  you               know,               there


              19          are          three                    UBS              witnesses.                                         Okay,                  that's                      on          us.                If          our


              20          witnesses                             want                to          make                     two           trips                    down              to          the              courthouse,

                                                                                                     defendants'
              21          that            we           appreciate                                                                                    concern                           for           those                   witnesses,


              22          but          that's                        not           a          concern                           they               need               to          worry                  themselves


              23          with.


              24                                                THE              COURT:                            Excuse                                   I        thought                        maybe                   --          let             me
                                                                                                                                           me,


              25          clarify                      this.


              26                                             Ms.             Klein,                        were                   you              saying                    that                 you           are              going                  to




                                          Bonnie                        Piccirillo                                        â€” Official                               Court                   Reporter




                                                                                              24 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                               INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                       Entered 08/07/20 23:11:52
                                                                                                                                               RECEIVED Page 26 of
                                                                                                                                                        NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                        25




               1                                                                                                Proceedings


               2          want             to       call                     any              of          those                     three                     UBS            witnesses?


               3                                          MS.                 KLEIN:                                Yes,                your              Honor.


               4                                           THE                COURT:                            All                of          them?


               5                                          MS.                 KLEIN:                            We            have                 not            yet               decided                             all               of          them.


                   6      Obviously,                               our                 presentation                                          of          evidence                              as             defendants


               7          depends                   upon                     what                  the              plaintiffs                                  present                             in          their                      case                  in


               8          chief;                 but,                   certainly,                                     the               current                           intent                        is          to            call               all             of


                   9      them             and           that                     is          what                  we            would                  like                to          do.


              10                                              If         I         may,                  just                     one          point,                       and               that                 is          UBS               is


              11          seeking                   hundreds                                  of         millions                                 of          dollars                          in             recovery                            from                my


              12          client.                        It             is             a      jury                  trial,                        and           we           will                   be          substantially

              13          and          unfairly                              prejudiced                                      if         we             cannot                     call                   our              witnesses


              14          live             in       a          jury                    phase                   of            a      trial.                            We          all               know                  that                 juries


              15          respond                   much                     better                       to           live                  witnesses,                                  and                  we          would                  be              at


              16          substantial                                   and                unfair                      disadvantage                                          if          we              were                 to           try              to


              17          call             any           witnesses                                   by             deposition                                  or           by          remote                           feed.


              18                                          And,                     the              difference                                     here                with                   respect                          to


              19          Mr.          Braner                      is             he          has              testimony                                 that                relates                            to            the              note


              20          unwind                  that                  is             alleged                         to           be            part                of          the               fraudulent


              21          conveyance                               claim,                          which                     wasn't                      in           the           bifurcated                                       proposed

              22          trial                 previously                                    and              it            is         now              in;               and,                therefore,


              23          Mr.          Braner                      has                 essential                                  testimony                                and           it              is          essential                                   to


              24          my        client's                            ability                           to          be            able                 to           defend                        themselves                                    against


              25          these                 claims                       to            have                him                appear                      live,                     and              any              chance                      that


              26          he        will            not                 do             that               that's                         caused                       by          bifurcation                                        is




                                           Bonnie                       Piccirillo                                       â€” Official                                  Court                    Reporter




                                                                                              25 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                       INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                       Entered 08/07/20 23:11:52
                                                                                                                               RECEIVED Page 27 of
                                                                                                                                        NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                26




               1                                                                                     Proceedings


               2          substantial                                 and          unfair                harm                to            my       clients.


               3                                           MR.              CLUBOK:                                             I        have            a      solution                           --
                                                                                                        Well,


               4                                           THE              COURT:                   Just               a      moment,                        please.                         Mr.              Clubok,


               5          can        you             represent                           that            you             have                the          control                       to          insure                      that


                   6      not        only                 Mr.           Grimaldi                      and              Mr.               Bawden                appear                   in          both


               7          phases,                   but               also            that           Mr.               LeRoux                     appears                   in         both                 phases                     if


               8          Highland                        wants               to         call            them                and             you          don't                  in          the             second


                   9      phase?


              10                                           MR.              CLUBOK:                     When                 Grimaldi                         and           Bawden,                         they            live


              11          in       New            York,                 I     can            represent                              to       you          and            they                work               for             UBS,


              12          as                        as                             do        which                --         the             defendants                               want              this               trial
                                   long                          they


              13          to       be       in            October.                           There                is          some                risk              I    suppose                        they               could


              14          quit            their                  jobs              and          move              out               of       town             before                   October,                            but


              15          that            doesn't                       get           solved                 by          not               bifurcating.


              16                                           So          in      as           much            as          good                faith               I        can           represent                            that


              17          things                  don't                 change                  between                      now             and          October,                           yes,              they                will

                                                                                                                                                                                                               can'
              18          show            up         for              the          October                   trial.                          But          Mr.            LeRoux,                        I      can't


              19          guarantee                            that           anymore                    that                he'd                 show              up      in         October                        or           not.


              20                                           I      can          tell              you          we             are            not          going                 to        call                 him           even


              21          in       the            first                 phase.                     So        whether                         he          comes              in         October                        and


              22          he's            currently                           had            indicated                              that            he        will               cooperate                            and              try


              23          to       make             himself                        available,                            but               that           I         can't               guarantee


              24          outside                   of           subpoena                       power.


              25                                           He          was          deposed                   by             defendants.                                    They              do            have            his


              26          video             deposition                                testimony                          just                like              any          witness                         who            is




                                          Bonnie                      Piccirillo                            â€” Official                             Court                  Reporter




                                                                                    26 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                            Entered 08/07/20 23:11:52
                                                                                                                                                    RECEIVED Page 28 of
                                                                                                                                                             NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                              27




               1                                                                                                       Proceedings

                                                                                                                                                                                                                         doesn'
               2          unavailable.                                                So             whether                          we       bifurcate                                or           not                 doesn't


               3          increase                                my         chances                            of          getting                        Mr.                LeRoux                      to             show                up          in

                                                                                                                                                            won'
               4          October.                                   Either                          he         will                  or       he           won't.                           And               as            defendants


               5          put           in             their                                                         we           had          represented                                      to             them                   that             our             --
                                                                                papers,


                   6      the           indication                                         to          us            in           good              faith                      just             like                     their


               7          representation                                                   about                     Mr.              Braner                  which                     we           accept,                            are            that


               8          he       is             willing                             to             try             to           cooperate.                                     So          that's                          about                  the


                   9      best               I         can               say               about                     Mr.              LeRoux;                      but                bifurcating                                       or          not


              10          doesn't                        affect                            that                 and               I'm          not            planning                               to             call                him              in          our


              11          case               in          the                  first                    phase                     which,                     by            the           way,                   same                   thing                   with

                                                                                We'
              12          Mr.           Braner.                                                 re         not              asking                    to            call                Mr.               Braner.


              13                                                    If         Mr.               Braner                          --         what             defense                          are,                   basically,


              14          saying                       is,               Oh,               we          can't                      guarantee                               that               Braner                          will                 show               up.


              15          We       want                  to              try               this                 case                  in       October                           when                I         guess                    we          can

                                                                     he'
              16          guarantee                                  he'll                      show                 up           somehow,                          even                though                           I       just               heard

              17          all           the                  stuff                    about                     his               employer                         maybe                     will                   change                     their


              18          mind.                        But,                  okay,                     they                want                to           show                 up          for               the               jury               trial,


              19          make               that                    the              time                  they                  show              up.


              20                                                    If         he           also                 doesn't                        want                     to           come               to          New               York               in


              21          front                   of              your                Honor,                         I'm              sure            your                    Honor                  will                    not             take


              22          offense                            if          he           does                  a        videotaped                                  trial                  deposition                                      if          he


              23          needs                   to              do         more                    testimony                               and            he            doesn't                         want                   to          make               the


              24          trip               the                  New            York.                          Your                  Honor                 will                 be          able                   to           distinguish

              25          that               and                  will                not              hold                 it             against                       him.


              26                                                   So,            the                 fact                 that               Mr.            Braner                      may                  not             want                to           make




                                             Bonnie                            Piccirillo                                    â€” Official                                     Court                 Reporter




                                                                                                  27 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                            INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                      Entered 08/07/20 23:11:52
                                                                                                                                              RECEIVED Page 29 of
                                                                                                                                                       NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                        28




               1                                                                                              Proceedings


               2          a        second                   trip               to           New              York                      is           not           a         reason                    to         upset,                          to


               3          totally                      change                       this                   case.


               4                                              Furthermore,                                            if           I         could                    just             continue                            with                   the


               5          other                 argument                            that                   defendants                                      had              made.                     On         this                  hedging

                   6      issue,                     they               say            that                  their                          expert                     doesn't                        want                to           come                 here


               7          twice                 to          talk               about                       hedging,                                 which                   he      might                    theoretically

               8          have             to          do.                Your                   Honor                      proposed                              a         solution                         for               that,                    which


                   9      I        think               is          perfectly                                 fine.                            But,                look,                   if          we         have                  a         jury


              10          trial,                     he's            going                       to          have                      to           come              here                twice.                          This                   was              one


              11          of         the             points                    we           made                  in          our                   brief.


              12                                              If        we            just                  have                   a         jury                trial                 in            the           fall,                        we          are


              13          going                 to          use           a         Frye                   motion                           because                         the           hedging                         issue,                        that


              14          threshold                            question                               is          a         legal                        one,               does               its           hedging                             even              a


              15          possible                          offset                     for                 these                       damages                         or          not?                    And            does                   Mammola

              16          meet             the              standards                                 articulated                                          in          Frye               for              providing                                  expert


              17          testimony                            on         this                   subject?


              18                                             We          say               no.                There                          will                be            a    Frye               hearing                             or


              19          presumably                               he          will                   testify,                                so           he          still                   would                  have                  to


              20          testify                      twice.                          It             is          just                      now            instead                        of          having                      to             do         a


              21          Frye                                            --                          the                                     all               these                                                 a        lot               of
                                           hearing                                    by                               way,                                                         people,


              22          these                 experts                        and               your                  Honor                        will              have                to          have                a       Frye


              23          hearing                      and           a         motion-in-limine                                                            hearing                        which                  we            will                   avoid


              24          to         a     large                   extent                        if          we             just                    do          those                things                      in            what                   is,


              25          essentially,                                    the               first                      phase                        of          the            case.


              26                                             By          the            way,                  I            heard                     vigorously,                                     vigorously,




                                           Bonnie                       Piccirillo                                         â€” Official                                  Court                  Reporter




                                                                                            28 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                        INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                       Entered 08/07/20 23:11:52
                                                                                                                                               RECEIVED Page 30 of
                                                                                                                                                        NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                29




               1                                                                                                Proceedings


               2          vigorously                                   the             defendants                                    say            that                they                believe                      they               will


               3          win            the              breach-of-contract                                                             claim;                    or          because                         of        the               hedging

               4          arguments                               or             the            other                   offsets,                            they               will               prove                  there                  are


               5          no        damages.

                                                                                                                                                we'
                   6                                            If           that's                       the            case,                  we'll                    never                    have               a    second


               7          phase.                          If           there                    are             no           breach-of-contract                                                      damages,                              we         will


               8          agree                to              take                 an          appeal                       if          necessary.                                    If         we           believe

                                                                                                                             we'                                                                                                  We'
                   9      there's                         no           legal                    error,                       we'll                  just                drop                the          case.                    We'll


              10          settle                    it.


              11                                                We           will                not             insist                        on          a     trial                  on          fraudulent


              12          inducement                                   if           we          lose              all                the            breach-of-contract                                                        claim;                       and


              13          so        if         the                defendants                                    are               right,                    then               hedging                         can            prove                   the

                                                          we'
              14          offset,                         we'll                     just                have                 this              one-week                           long               proceeding                                  in


              15          June             and                 the               case             will                be             over              or          it          will               be           potentially

              16          subject                         to           appeal                     if          we             have              any             appellate                             grounds                          on        that


              17          score.


              18                                                THE               COURT:                         Let               me          stop              you,                 please.


              19                                                Ms.               Klein,                      would                   you             like               to           reply                to            any           of          that


              20          and,             also,                       I         would                  offer                     you          a       further                         and             final


              21          opportunity                                       to         say              anything                            you             think                 is          important                               to         say


              22          in        support                            of           your                claim                     that              we          should                      not          bifurcate.


              23                                                MS.               KLEIN:                         Certainly,                                    your             Honor.


              24                                                First                      of          all,              I          just              want               to           make              sure              that                  the


              25          record                    is            clear                    we           did            not               say           that              Mr.                Mammola                      is       not


              26          willing                         to           come                 twice.                           I       just             mentioned                               that                  he        lives                   in




                                           Bonnie                           Piccirillo                                   â€” Official                                 Court                  Reporter




                                                                                                29 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                         Entered 08/07/20 23:11:52
                                                                                                                                                 RECEIVED Page 31 of
                                                                                                                                                          NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                         30




               1                                                                                                 Proceedings


               2          London                     and                 having                      have                him           come                   to         New            York                     twice


               3          potentially                                      increases                                   the           cost                and             burden                       to             the               defendants


               4          in          defending                                 against                          these                 claims.


               5                                            Same                      thing                  with                 having                       a         bifurcated                                    trial.                           We


                   6      believe                        that                   given                  the               overlap                         of          evidence                               and              witnesses,


               7          it          substantially                                              increases                             the               amount                    of        money                           my          clients


               8          have                to         spend                       to          defend                        against                        these                claims,                              which                      we


                   9      think                    are              wholly                       defensible.


              10                                                I         also                  heard                   Mr.           Clubok                        say           that                     if          the              defense


              11          wins                on         breach                           of         contract,                                  we       may             not            have                     a      second                      phase;


              12          and           he           mentions                                  specifically                                       dropping                         the                fraudulent


              13          inducement                                     claim.                        He              didn't                     talk               about                  the                  fraudulent


              14          conveyance                                     claim,                      the               alter                    ego,               the           general                             partner

              15          liability                                 claims.


              16                                            We              have                  a        great                  concern                           that              the                  case                 will               not


              17          stop                even                  if          the              defense                         does                  prove                that               there                         is          no         breach

              18          of          contract                             or             no         damages.


              19                                            THE                  COURT:                            I         can't                   understand                              that                      position.


              20          What                would                      there                  be          to           try           if              there               was              no              breach                       in          terms


              21          of          alter                ego                  or             any         damages                              issue?


              22                                            MS.                  KLEIN:                           Well,                     I        guess                 with              respect                               to          the


              23          fraudulent                                     inducement                                    claim,                     they               could                  come                     back                and             say


              24          that                                      were                                                                                                         and           that                     --
                                              they                                        fraudulently                                          induced,


              25                                            THE                  COURT:                           But             that's                       not             what               I             just               heard                     you


              26          say;                and          Mr.                  Clubok                      just                 represented                                     that                 if             there                    is         a




                                              Bonnie                       Piccirillo                                        â€” Official                                Court               Reporter




                                                                                                30 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                        INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                    Entered 08/07/20 23:11:52
                                                                                                                                            RECEIVED Page 32 of
                                                                                                                                                     NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                    31




               1                                                                                              Proceedings


               2          finding                    of            no         breach                         of          contract,                            they                  will                not              proceed

               3          with           the              fraudulent                                    inducement                                 claim.


               4                                           MS.                KLEIN:                          And            so         I         guess                   the              concern                        then                     is,


               5          your           Honor,                         what               does                   defense                     victory                        mean?                            What              is            going


                   6                on     appeal?                                What                  is          --        what                 does              it             mean                 that                 there                      is
                          up


               7          no        damages?                              What                if             the           Court                   finds                   that                  there                   was,                 for


               8          example,                        $44             million                            in          damages?                             I      was               just                   pulling                         a


                   9      number                out                of         the             air.                       Does               that              then                  mean                 that                 we        have                       to


              10          move           forward                          with                the                 second                    phrase                   of             trial?


              11                                            It's                  just               uncertain                               to         us          what                   he           means                  by            "if               we

                          win."
              12                                If              the           win             is             no          liability                            or           zero                 damages,                             that


              13          doesn't                    vitiate                           the              fact               that               there's                           a     possibility                                       that


              14          there            would                        be         a       trial                    or         a       second                      phase                   if            in       fact                  it               is


              15          not        a     --             it's                a        zero                  dollar                    verdict.


              16                                           THE                COURT:                          Yes,                 I    understand                                    and               that              is


              17          absolutely                               correct.                                  That             would                  not             vitiate                             a      second                       phase.


              18                                            I         don't                  mean                  to        cut             you             off.                     Is          there                   anything


              19          else           that                   you           want                 to             bring                to          my         attention?


              20                                           MS.                KLEIN:                          The            only                 other                   thing                   that               I         bring                      to


              21          your           attention,                                    your                  Honor,                    is          that              if             you            do,            in            fact,


              22          determine                             that               you             would                    like              to          bifurcate                                the            trial,                           we


              23          think            that                    the             trial                     should                    proceed                       in             the            fall                  instead                              of


              24          on        June             4th                for            the              reasons                        that               were                  set              forth                   in          our


              25          submission.


              26                                           THE                COURT:                          Mr.            Clubok,                         also,                    a         final                opportunity



                                         Bonnie                         Piccirillo                                      â€” Official                              Court                    Reporter




                                                                                           31 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                 INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                               Entered 08/07/20 23:11:52
                                                                                                                                       RECEIVED Page 33 of
                                                                                                                                                NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                           32




               1                                                                                         Proceedings


               2          to        you            to          bring                 to         my        attention                                   anything                         you            think


               3          important                            to          bring                 to       my               attention.                                    I'd           ask            you              to           please


               4          be        brief.

                                                                                                              I'                                                                                       I'
               5                                             MR.             CLUBOK:                          I'll                    be         very              clear                   and         I'll                  try            to


                   6      speak               very                  slowly.


               7                                              If       there                    is       no               liability                           or          if         there                    are             zero


               8          damages,                          we        will                not          proceed                             to         a     second                    phase                    of           trial                on


                   9      any         of           our              claims,                      including                                 fraudulent                               inducement,


              10          fraudulent                                conveyance                            or               alter                   ego.                  We         will              preserve                             our


              11          right               to            take              an          appeal                     if               we        think               it         is          appropriate.


              12                                              If       there                    is       something                                   like                $44         million                          in        damages,


              13          I       think                 there's                      a                                     good                 chance                   the          parties                          can            --
                                                                                             pretty

              14          there's                       a      pretty                     good            chance                           the            parties                     will                 resolve                         the


              15          case,               knowing                        what                I      know                  about                   these                parties                         and              about


              16          just             trials                     in           general.                                So,             anyway                   so         that's                      the              first


              17          thing               I         would                 say.


              18                                             The             second                    thing                      I        would              just              say              is           that,                  again,


              19          I'd          just                 like              to          end           on           the               simple                  fact                 that              the              parties


              20          have             agreed                     months                     ago           --             when                 new         counsel                       came                                             we
                                                                                                                                                                                                                    along,


              21          were             wary                that                this               would                   be           used             for            a        massive                         delay.                       I


              22          was         assured                         by           defense                     counsel                             that             it         was           not               their


              23          intention                            to          do        that;                and                 I        for           my       part                  said,                  you              know


              24          what,               we            will             be           reasonable.                                           We        understand,                                 you              guys


              25          already                       have               vacations,                                this                  trial               coming                      up         or            that              trial


              26          coming                   up.




                                           Bonnie                      Piccirillo                                â€” Official                                 Court                  Reporter




                                                                                          32 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                      INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                   Entered 08/07/20 23:11:52
                                                                                                                                           RECEIVED Page 34 of
                                                                                                                                                    NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                 33




               1                                                                                                Proceedings


               2                                            Let's                        find               a       reasonable                                     time.                  My           client                        would

               3          have            liked                    to          go           to          trial                   in           March.                             We,           ultimately,                                   agreed


               4          to        go         forward                         in           June                  on          breach                         of          contract                          and          breach                        of


               5          implied                     covenant                              of          good                  faith                     and              fair            dealing.


                   6                                        Now,                   we           are               saying                    let's                       go        forward                         surely                    on


               7          breach                 of          contract.                                       It          means                     no             Frye            hearing.                               It          means                  no


               8          motions                     in           limine.                              It             means                 we              don't                have               to           have                the


                   9      initial                     proceeding                                      the              Court                 hd              once               talked                     about                   where                   we


              10          talk            about                    the              contract                             or           we           talk                  about                hedging                         in          advance


              11          of        a     real               trial.


              12                                            It           is            a        trial                   that                we            have                  been               super                specific


              13          about,                 exactly                            who             we            would                    call.                         We       have               exactly                          two


              14          witnesses                          in              our            case                  in          chief:                              One           company                      witness                        and


              15          one           expert                     and              then                some                  deposition                                     testimony                            we          want               to


              16          designate.


              17                                            It's                   a       case                 that             we            think                      could                be           tried                    in      a         week

              18          or        less;                  and               because                         it's               easier                            than            what               had               previously

              19          been            agreed                        to          which                    we          agreed                         to          in          good               faith                 to          wait


              20          till            June,                    we          do           not              think                    it           is             appropriate                                 now             when               the


              21          case            is          even                   simpler                         than               we           had                  agreed                 to          to           move


              22          everything                               to          October.                                  We           think                       the           case               should                     go          forward


              23          as        scheduled.                                      It           will                  either                      end              the           case               or           it          will               frame


              24          the           next               phase                    of           the              case                and,                   perhaps,                         it           will               lead               to         a


              25          resolution                               either                        way.


              26                                            MR.               CLUBOK:                               Thank                   you.




                                            Bonnie                      Piccirillo                                      â€” Official                                    Court             Reporter




                                                                                           33 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                               INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                          Entered 08/07/20 23:11:52
                                                                                                                                  RECEIVED Page 35 of
                                                                                                                                           NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                            34




               1                                                                                    Proceedings


               2                                        THE          COURT:                         Ms.              Klein,                   was               there                     anything                                new


               3          there               that           you           feel              a          need               to         respond                        to?


               4                                        MS.          KLEIN:                         Yes,                  your              Honor.                            Just               very,                      very,


               5          briefly,                    which                is         we           did              come              in       as          new                counsel                            in


                   6      February.                          This               case               has              been              going                on             for                 nine               years.

                          I'
               7          I've             been         practicing                                 law              for           well              over                  twenty,                          and               it             is


               8          literally                     the             most                complicated                                    case             I        have                     ever              been


                   9      involved                    in.


              10                                        For          the              last               several                       weeks                    we            have               been                  involved


              11          in         reviewing                      evidence                            and           putting                       forth                     the               submission                                       to


              12          your             Honor             about                why              or          why              the         case                 should                         be         bifurcated

              13          or         not        and         what                the          overlapping                                    evidence                               is.                And               the                 1st


              14          Department                          further                       on          March                   9th         threw                    a        monkey                       wrench                           into


              15          the          whole             case             when                it             added                back              in          the                fraudulent


              16          conveyance                         claim.

                                                                                                 we'
              17                                        Therefore,                                            re          not            seeking                         to          move                  the              trial                      to


              18          the          fall           for           purposes                            of          delay,                  but             so            that                  we         be           given                         an


              19          adequate                    opportunity                                  to          prepare                       for           a         designed                               scope                      of


              20          trial               and       put             together                             our          defense.


              21                                        We       have                 been               focused                       on          the            briefing                                 as          of


              22          May          1st.             We          don't                   have               clarity                      regarding                                 the              scope                      of             the


              23          trial,                and         we          are            in          fact               seeking                       leave                     to              appeal                    the


              24          1st          Department's                               recent                       reversal                        of          the                prior                    opinion                              and


              25          we         put        those               papers                    in             last                                        on          the                 --          I'm                                         on
                                                                                                                                Friday                                                                                sorry


              26          the          20th.




                                           Bonnie                Piccirillo                                   â€” Official                           Court                      Reporter




                                                                                  34 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                          INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                             Entered 08/07/20 23:11:52
                                                                                                                                     RECEIVED Page 36 of
                                                                                                                                              NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                        35




               1                                                                                         Proceedings


               2                                           Therefore,                                   we       are          moving                        forward                  as        quickly                  and


               3          expeditiously                                     as          possible.                              We              just             think              that           a      little


               4          more            time              given                  the              pendency                         and              the            complication                           and


               5          history                    of         this               case                 would                not           unfairly                          prejudice                      UBS         in


                   6      the           slightest,                            but              to             force             us         to           a       trial              on         June          4th         would

               7          be       prejudicial                                to          my            clients.


               8                                           MR.              CLUBOK:                            Your           Honor,                        may          I      briefly                  respond                  to


                   9      a      couple                   new           things                      I         heard?

                                                                                                                                                            I'
              10                                           THE              COURT:                        I      think                that                  I've             heard            what            I     need               to


              11          hear            today.

                                                                        '
              12                                           Let's                 just                   take            a     five-minute                                    recess.


              13                                            (Whereupon,                                   at          this            time                  a      short             recess               was


              14          taken.)


              15                                           THE              COURT:                        Let's               go          back                  on       the         record.


              16                                           Back              on          the              record.

                                                                                                                        parties'
              17                                           Having                   read                  the                                               submissions                          and          heard

              18          counsel                    for           the             parties                        on         this                conference                            call           today,                 I      am


              19          persuaded                         that              the              trial                   should                    be         bifurcated                          and         that             that


              20          procedure                         will              materially                                 enhance                        the             efficiency                       with           which


              21          this            matter                   is         determined                                 without                        causing                    prejudice                       to


              22          either                 party.


              23                                           There                 are            some                  complicated                                  legal             issues               which                  need


              24          to       be        addressed                             on          the             breach-of-contract                                                  claim,                including


              25          the           computation                                of          CDS              losses                    as          discussed                        in      my        summary


              26          judgment                        opinion                       and             whether                      or          not            the            contractual




                                          Bonnie                    Piccirillo                                   â€” Official                               Court               Reporter




                                                                                    35 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                               INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                   Entered 08/07/20 23:11:52
                                                                                                                                           RECEIVED Page 37 of
                                                                                                                                                    NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                         36




               1                                                                                              Proceedings


               2          provisions                             regarding                                   CDS           losses                         are              ambiguous                                      and,


               3          therefore,                             expert                          testimony                               or             evidence                             of               custom                   and               usage


               4          should                  be           taken                   in          interpreting                                           those                      provisions.


               5                                           In           addition,                                  there                      are            complicated                                            issues,                     among


                   6      others,                   with                  respect                            to         the              hedging                           offset                             claims.                          Those


               7          issues                  will               require                            further                          briefing,                                   and             determination                                                 of


               8          those              issues                       if           there                      were           a            jury                 trial                     could                        result                    in


                   9      considerable                                    delays                        to          the          jury                     and              to           the                   parties.


              10                                           So,                 that               is          the             principal                                    reason                         I         am       going                   to


              11          bifurcate;                             but,                  in          addition,                                   I        do         not               find                     that               the


              12          inconvenience                                         to          witnesses                            is                 a     basis                      for             not               bifurcating.


              13                                           Counsel                           have                  had          adequate                                 opportunity                                         to          determine


              14          whether                    any             of              these                   witnesses                                  would                   not               cooperate                                  with                  a


              15          second                  phase                   of           trial                      and          nothing                             is           being                         put           before                       the


              16          Court              to           indicate                               that               there                     is          not              going                     to              be          cooperation


              17          of        these                 witnesses;                                    or          that                 if             there                   is           not                cooperation                                        as


              18          it        turns                 out,                  that               the              testimony                                 cannot                         otherwise                                 be


              19          obtained                        from                  the              witnesses                               via              videotaped                                          depositions                                     or


              20          otherwise                            and              --          or          rather                   videotaped                                          trial                                                               or
                                                                                                                                                                                                                testimony

              21          otherwise.


              22                                           And,                  in          addition,                               I             do        not             find                  that                    the           fact                  that


              23          the          defendants                                    have               chosen                   to                 retain                      new               trial                     counsel                           on


              24          the          eve           of          trial                      is          a         basis                  for              deferring                                  any                  longer                    the


              25          trial              of           this                 matter.


              26                                           I      appreciate                                       that              it              has            been                   difficult                                   for           new




                                         Bonnie                      Piccirillo                                      â€” Official                                   Court                     Reporter




                                                                                         36 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                            INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                                      Entered 08/07/20 23:11:52
                                                                                                                                              RECEIVED Page 38 of
                                                                                                                                                       NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                    37




               1                                                                                              Proceedings


               2          counsel                    to              come                in          and               prepare                           for             this                trial;                     but,              if


               3          anything,                             new               counsel's                                 performance                                        on          this              conference                                  call


               4          today               shows                       what                an        exceptional                                        job                 counsel                       has            done               in           a


               5          relatively                                 short                    time                in             gaining                        mastery                           over               the           details


                   6      of        this             complex                             case.


               7                                            I         am           willing,                             however,                               to          put              the             trial                  over               for


               8          one          month                    to             early                 July                   to             give            counsel                           a        further


                   9      opportunity                                     to          prepare.                                   I         don't                think                      that              that              delay


              10          would               prejudice                                  the            plaintiff,                                       and              it         would                   actually                          suit


              11          my        schedule                              better                     than                   the              June               4th                trial                 date.                     Although,


              12          I       could              keep                      that             date                   if             it          were               absolutely                                 necessary.

                                                                                                                                     defendants'
              13                                           So,                  we        have                   the                                                                list               of           trial


              14          conflicts.                                      It          does              not                 appear                       that                  starting                         on          July               2nd


              15          would               cause                       a       problem.                                  There                   are              some                  witnesses                           that                 are


              16          unavailable                                     on          certain                          days,                      but           it             doesn't                       look              like                 the

                                                                                                                                                                                                                                      couldn'
              17          bench               part                   of           the           trial                       will                  be       so             lengthy                        that               we        couldn't


              18          work             around                         that.


              19                                           Does                    the             plaintiff                                  have                   a     problem                          with               a      July                2nd


              20          start               date?


              21                                           MR.                  CLUBOK:                            I         think                      that                   should                  be           fine,                 your


              22          Honor,                with                      the            caveat                        that                  with               a         little                      flexibility                                   to


              23          carry               into                   the              next              week                     as          needed.                               Obviously,                               with               the


              24          Fourth                of              July,                   we           have                   to             check,                    double                       check                 with              people


              25          for          that               week.                          But,               if              July                  2nd           works                      for           your               Honor,                       then


              26          I       think              that                      would                 be           fine.




                                           Bonnie                         Piccirillo                                    â€” Official                                     Court                    Reporter




                                                                                          37 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                             INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                             Entered 08/07/20 23:11:52
                                                                                                                                     RECEIVED Page 39 of
                                                                                                                                              NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                       38




               1                                                                                       Proceedings


               2                                         THE               COURT:                      Is           the              Fourth                     of       July                midweek?                                 It                is,


               3          isn't                it?


               4                                         MR.               CLUBOK:                           It          is          a      Wednesday                            so          it          is             possible,


               5          I       suppose,                     that                  week             could                   be         tough                   for            some               people.


                   6                                     THE               COURT:                      Maybe                   we           should                     start                 the              following


               7          week,                the           9th.                    Does             that                work?


               8                                         MR.               CLUBOK:                          That's                       okay              with                us,           I       believe.


                   9                                     THE               COURT:                      Ms.               Klein,                     does               that             work                  for              you?


              10                                         MS.               KLEIN:                      Mr.               Cruciani,                              are            you           still                      on?


              11                                         MR.               CRUCIANI:                                I         am,           and            it          does.


              12                                         MR.               CLUBOK:                          I       believe                         that               should                     work                  for           us,


              13          your             Honor.


              14                                         THE               COURT:                      That's                        very             good.                      And              let              me          say,


              15          also,                that            another                         significant                                  reason                      for            bifurcating                                        is             so


              16          that             I      can          very                  carefully                             consider                         the            evidence                            in             this


              17          case             and          the               law           that               counsel                       will               brief                    before                    I         present


              18          any          issues                  to              the        jury                  assuming                        without                         suggesting                                    one              way


              19          or         the         other                    or         otherwise,                               of         course,                        that                there                   may              be             a


              20          judgment                      in          favor                 of          the               plaintiff.                                   And             that               probably                               is


              21          even             more              important                           than                   avoiding                         delays                      due           to


              22          consideration                                        of       some               of           the             complex                       issues                     that               I         outlined

              23          earlier.


              24                                         So           I         think             this                   really                   will                 work             for              the              best,                      not


              25          only             for          the           parties                         to           receive                      a        considered                                decision,                                   but


              26          also             from              the               point             of             view               of       avoiding                            jury               delays.




                                           Bonnie                   Piccirillo                                    â€” Official                             Court                 Reporter




                                                                                        38 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                                                                    INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                              Entered 08/07/20 23:11:52
                                                                                                                                      RECEIVED Page 40 of
                                                                                                                                               NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                                                                                                                   39




               1                                                                                           Proceedings


               2                                             Now,               I        would               like                counsel                           to          have                 the            opportunity

               3          to         brief               whatever                              issues                   they                wish               to             brief,                     but              I         think


               4          that               counsel                      should                     confer                     on          what               issues                        they                 are               going                 to


               5          brief                   so     that                  each               side             will                have                  the              opportunity                                      to


                   6      address                      those                   issues.


               7                                             And,               I        would               also                like               to             have                counsel                           address                          the


               8          issue                   of     the              proper                     interpretation                                            of             CDS            losses,                          whether


                   9      the          contract                           is             ambiguous                            and           whether                           parol                     evidence                            will


              10          need               to        be          taken                   on        that               issue.


              11                                             I      would                   like             to           leave                   the              call                at           this                point                       and


              12          have               you         discuss                           with             Ms.               Barnett                        how              long                you            need                  for


              13          this               briefing,                              what             page               limits                     you               think                   you            need                    and             what


              14          you          want              to             do          with             the           previously                                  scheduled                                 May              8th


              15          pretrial                          conference.                                     It          may          be            best                  to          defer                  that                    until


              16          after                   we        receive                        the           briefs;                     but                if           there                   are            other                     issues


              17          that               you         think                      you           are            going                 to          need                  to          deal                with                  in           the


              18          near               future,                      we             can         go          ahead.


              19                                             So,             I'm            going                 to           leave                the                 call                at           this                 time.


              20          I'm          requesting                                   that             the           plaintiff                                 obtain                     a         copy              of              the


              21          transcript                               of          today's                      proceedings,                                       e-file                        it           and             file                     two


              22          hard               copies                     with               the           clerk                  of          the              part.


              23                                             The             transcript                                will             not              be             so        ordered                          until                       I


              24          receive                      the              hard               copies.


              25                                             Let             me           remind                  you            that               I         reserve                             the            right                    to


              26          correct                      errors                       in         the          transcript.                                        Therefore,                                   if           it           is




                                             Bonnie                     Piccirillo                                â€” Official                                Court                    Reporter




                                                                                           39 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                  INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                           Entered 08/07/20 23:11:52
                                                                                                   RECEIVED Page 41 of
                                                                                                            NYSCEF: 05/04/2018
                                                  48


                                                                                                                                                    40




               1                                                          Proceedings


               2          needed        for        any         further         purpose,               you        should       be       sure   you    have


               3          a   copy      as        so-ordered             by      me       and    not         merely          as      signed    by    the


               4          court       reporter.


               5                              Thank             you.


                   6
                                                                         ___

               7


               8                                                         CERTIFIED               TO         BE    A   TRUE
                                                                         AND      CORRECT              TRANSCRIPT
                   9


              10


              11                                                         BONNIE            PICCIRILLO
                                                                         OFFICIAL               COURT            REPORTER
              12


              13


              14


              15


              16


              17


              18


              19


              20


              21


              22


              23


              24


              25


              26




                                     Bonnie           Piccirillo                â€” Official                 Court        Reporter




                                                                   40 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                               INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                  Entered 08/07/20 23:11:52
                                                                                                                          RECEIVED Page 42 of
                                                                                                                                   NYSCEF: 05/04/2018
                                                  48



                       $                 activity [1] - 8:17                 34:23                          37:17                       35:8
                                         actual [2] - 9:22, 23:26           appear [4] - 21:8,             best [3] - 27:9, 38:24,     briefs [2] - 8:9, 39:16
           $44 [2] - 31:8, 32:12         add [1] - 17:8                      25:25, 26:6, 37:14             39:15                      bring [6] - 17:13,
           $500 [1] - 10:11              added [2] - 15:21,                 appearances [1] - 3:5          better [2] - 25:15,          19:21, 31:19, 31:20,
                                          34:15                             APPEARANCES[1]        -         37:11                       32:2, 32:3
                        1                addition [3] - 36:5,                1:23                          between [3] - 4:5,          Bryant [1] - 2:10
                                          36:11, 36:22                      appellate [1] - 29:16           11:4, 26:17                burden [1] - 30:3
           1 [1] - 1:16                  address [4] - 6:6, 6:9,            apply [2] - 14:14,             beyond [1] - 21:13          BY [2] - 2:5, 2:11
           1000 [1] - 2:4                 39:6, 39:7                         14:19                         bifurcate   [141- 4:5,
           10036 [1] - 2:10              addressed [1] - 35:24              appreciate [2] - 24:21,         10:25, 16:6, 22:6,
           11th [1] - 2:4                adequate [2] - 34:19,               36:26                          22:8, 22:24, 23:5,
           1st [61- 15:20, 16:3,          36:13                             appropriate   [3] -             23:17, 23:18, 24:17,       cannot [2] - 25:13,
            17:11, 34:13, 34:22,         advance [1] - 33:10                  15:23, 32:11, 33:20            27:2, 29:22, 31:22,        36:18
            34:24                        ADVISORS [1] - 1:12                argue [1] - 14:16                36:11                     Capital [3] - 12:15,
                                         affect [1] - 27:10                 argument    [6] - 10:7,        bifurcated [6] - 15:18,       13:17, 17:24
                       2                 afield [1] - 10:18                   11:9, 11:13, 14:7,             21:8, 25:21, 30:5,        CAPITAL [1] - 1:8
                                         aftermath [1] - 12:15               22:25, 28:5                     34:12, 35:19              carefully   [1] - 38:16
           2 [1] - 5:24                  afternoon [4] - 3:4,               arguments [2] - 6:12,          bifurcating [4] -           Carolina   [1] - 18:14
           20004 [1] - 2:4                                                   29:4                            26:15, 27:9, 36:12,                -
                                                                                                                                       carry [1] 37:23
                                          3:7, 3:11, 3:13
           2018 [1] - 1:16               AG [1] - 1:5                       articulated  [1] - 28:16         38:15                     case [37] - 3:20, 8:26,
           20th [1] - 34:26              agO [3] - 5:4, 10:22,              aspect [1] - 20:20             bifurcation [5] - 3:26,      10:3, 10:22, 12:7,
           2nd [3] - 37:14, 37:19,        32:20                             aspects [1] - 22:7               10:2, 15:22, 22:19,        15:5, 15:12, 15:17,
            37:25                        agree [6] - 5:7, 13:2,             assessment [1]     -
                                                                                           [1]â€”            25:26                      15:19, 16:3, 16:19,
                                          15:8, 15:14, 15:17,                20:25                         bit [2] - 9:15, 20:7         21:25, 22:8, 23:3,
                       4                  29:8                              assets [1o] - 6:22,            body [1] - 14:11             25:7, 27:11, 27:15,
                                         agreed [111- 15:7,                  7:12, 7:22, 7:26,             BONNIE [1] - 40:11           28:3, 28:25, 29:6,
           47th [1] - 2:10                                                                                 Bonnie [1] - 2:24            29:9, 29:15, 30:16,
                                           1525       164     16:19,         12:2, 12:4, 12:17,
           4th [3] - 31:24, 35:6,                                                                          bootstrap [1] - 10:24        32:15, 33:14, 33:17,
                                          22:6, 22:8, 32:20,                 14:5, 20:14, 21:4
             37:11                                                          assumed [1] - 11:16            BRANCH [1] - 1:5             33:21, 33:22, 33:23,
                                          33:3, 33:19, 33:21
                                         Agreement[1] - 18:21               assuming      [2] - 14:6,      Braner [261- 17:25,          33:24, 34:6, 34:8,
                       6                 Agreements[3]   -                   38:18                          18:11, 18:16, 20:10,        34:12, 34:15, 35:5,
                                                                            assured   [1] - 32:22           20:19, 21:8, 21:26,         37:6, 38:17
           60 2 - 2,    W                  6:20, 18:4, 18:5
                                         ahead [2] - 12:26,                 attention [4] - 31:19,          22:5, 22:7, 22:10,         caused [1] - 25:26
           650097/09 [1] - 1:7                                                                                                         causing [1] - 35:21
                                           39:18                              31:21, 32:2, 32:3             22:16, 22:20, 22:23,
                                         air [1] - 31:9                     attorneys [1] - 3:17            23:4, 23:6, 23:15,         caveat [1] - 37:22
                       8                 aired [1] - 7:6                    Attorneys [2] - 2:3,            23:18, 24:13, 25:19,       CDO [3] - 1:8, 1:12,
                                         allayed [1] - 6:14                  2:9                            25:23, 27:7, 27:12,         8:21
           8th [1] - 39:14                                                                                                             CDS [3] - 35:25, 36:2,
                                         allege [1] - 19:3                  available   [1] - 26:23         27:13, 27:14, 27:26
                                         alleged [7] - 7:18,                avoid [1] - 28:23              Braner's [1] - 21:15         39:8
                                                                                           -               breach [34] - 4:3, 4:9,     Centre [1] - 1:15
                                           7:21, 19:12, 19:14,              avoiding [2] 38:21,
                                                                             38:26                          6:23, 7:7, 7:12, 7:19,     certain [7] - 6:13,
           9th [3] - 15:26, 34:14,         19:18, 21:5, 25:20
             38:7                        alter [61- 16:7, 23:21,            aware [1] - 7:6                 8:25, 9:13, 10:2,           8:22, 10:15, 20:14,
                                          24:5, 30:14, 30:21,                                               12:10, 12:16, 14:22,        21:3, 22:15, 37:16
                                           32 ¹0                                          B
                                                                                                            ¹4 24· ¹5 9 ¹6:4,          certainly [7] - 7:20,
                       A                                                                                    16:5, 16:16, 19:5,           10:21, 11:20, 17:21,
                                         ALYSHA[1] - 2:7
                                         Alysha [1] - 3:9                   B-A-W-D-E-N       [1 -          19:10, 19:12, 19:18,        20:10, 25:8, 29:23
           ability [5] - 7:2, 7:5,
                                                                              18:2                          23:24, 24:11, 29:3,        CERTIFIED [1] - 40:8
            13:17, 20:26, 25:24          ambiguous          [2] - 36:2,
                                                                            band [1] - 22:17                29:7, 29:12, 30:11,        chance [3] - 25:25,
           able [111- 4:26, 9:12,         39:9
                                         amount       [2] - 10:10,          Barnett [2] - 15:20,            30:17, 30:20, 31:2,         32:13, 32:14
            9:24, 10:10, 11:15,
                                          30:7                               39:12                          33:4, 33:7, 35:24          chances [1] - 27:3
            11:16, 11:17, 21:18,
                                                                            based [1] - 7:17               breach-of-contract    [51   change [51- 22:23,
            24:9, 25:24, 27:24           amounts    [1] - 8:14
                                                                                                            - 19:10, 29:3, 29:7,
                                         AND [1] - 40:8                     basis [61- 6:3, 9:26,                                       24:16, 26:17, 27:17,
           absolutely [41- 5:18,
                                                                                                            29:12, 35:24                28:3
            12:22, 31:17, 37:12          ANDREW [1] - 2:5                    20:18, 21:5, 36:12,
                                                                             36:24                         Brian [1] - 24:15           changes [1] - 23:11
           accept [2] - 9:25, 27:7       Andrew   [1] - 3:8
                                                                            Bawden [41- 18:2,              brief [8] - 5:24, 10:22,    check [2] - 37:24
           accommodate      [1] -        anticipate   [1] - 18:8
                                                                             20:24, 26:6, 26:10             28:11, 32:4, 38:17,        chief [2] - 25:8, 33:14
            23:14                        anxiety [1] - 6:14
                                                                            BE [1] - 40:8                   39:3, 39:5                 chosen [1] - 36:23
           action [2] - 6:24, 14:5       anyway [2] - 9:14,
                                                                            bears [1] - 19:24              briefing [4] - 17:18,       circumstances         [1] -
           actions [1] - 7:23             32:16
                                                                            BEFORE [1] - 1:19               34:21, 36:7, 39:13          9:13
           actively [1] - 21:12          appeal [s] - 29:8,
                                                                            bench [3] - 4:4, 4:5,          briefly [3] - 17:9, 34:5,   claim [42] - 4:15, 5:10,
                                                      ' 732:11,
                                          29:16, ) 31:6,    ' )

                                     BONNIER          P I CC I RI         LLOYD â€” OFF        I C IALi     COURTS        RE PORTE




                                                                                   41 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                     INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                      Entered 08/07/20 23:11:52
                                                                                                                              RECEIVED Page 43 of
                                                                                                                                       NYSCEF: 05/04/2018
                                                  48


            5:15, 5:16, 5:20,                35:4                                  39:24                         12:19, 13:5, 13:6,           20:15, 20:18, 21:23,
            5:22, 6:4, 6:5, 6:8,            computation        [1] -           copy [2] - 39:20, 40:3            13:14, 13:25, 14:13,         25:6, 26:12, 26:25,
            6:18, 7:12, 7:14,                35:25                             correct [8] - 4:14, 5:9,           14:22, 15:8, 16:5,          27:4, 28:5, 29:2,
            7:15, 7:17, 8:11,               concern  [4] - 24:21,               12:4, 12:5, 12:19,                16:16, 33:5                 29:13, 30:3, 36:23
                                                                                                                                             defendants'
            9:13, 10:14, 12:11,              24:22, 30:16, 31:4                 12:22, 31:17, 39:26             covered [1] - 24:9                        [7] - 5:19,
            12:14, 12:19, 12:20,            concluded [1] - 14:8               CORRECT [1] - 40:8               credit [3] - 9:12, 11:3,      5:24, 5:25, 5:26,
            13:5, 13:25, 14:3,              conclusions       [1] - 14:5       cost [1] - 30:3                    11:14                       22:25, 24:21, 37:13
            15:18, 19:10, 19:22,            conduct [1] - 18:7                            -
                                                                               costly [1] 19:21                 CREDIT [2] - 1:10,           defending [1] - 30:4
            19:25, 20:18, 20:19,            confer [1] - 39:4                  counsel [15] - 3:4, 3:5,          1:11                        defenSe [13] - 7:14,
            20:21, 25:21, 29:3,             conference [5] - 6:13,                 32:20, 32:22, 34:5,          CRUCIANI [3] - 2:11,          7:15, 9:9, 10:18,
            29:12, 29:22, 30:13,             15:26, 35:18, 37:3,                   35:18, 36:13, 36:23,          3:14, 38:11                  12:13, 17:24, 24:4,
             30:14, 30:23, 31:3,             39:15                                 37:2, 37:4, 37:8,            Cruciani [3] - 3:13,          27:13, 30:10, 30:17,
             34:16, 35:24                   CONFERENCE [1] -                    38:17, 39:2, 39:4,               3:21, 38:10                  31:5, 32:22, 34:20
           claiming [1] - 6:4                 1:18                              39:7                            CRUSADER[1] - 1:11           defensible [1] - 30:9
           claims [1o] - 15:21,             conflicts     [1] - 37:14          counsel's [1] - 37:3             current [1] - 25:8           defer [1] - 39:15
             18:9, 19:9, 19:16,             consider      [2] - 23:2,          count [1] - 8:15                 custom [1] - 36:3            deferring [1] - 36:24
             25:25, 30:4, 30:8,              38:16                             Counterparties          [1o] -   cut [1] - 31:18              delay [3] - 32:21,
             30:15, 32:9, 36:6              considerable       [1] -               6:21, 7:5, 7:11, 8:21,                                     34:18, 37:9
           clarify [1] - 24:25               36:9                               10:9, 11:15, 12:2,                          D                delays [3] - 36:9,
           clarity [1] - 34:22              consideration       [1] -
                                                                [~]â€”          12:4, 13:16, 13:18                                            38:21, 38:26
           clear [3] - 15:24,                                                  Counterparties'                  Dallas [5 - 18:12,           delete [3] - 4:20, 5:3,
                                             38:22                                              [2] -
             29:25, 32:5                    considered       [1] - 38:25        7:2, 20:13                       22:2, 22:11, 23:12,          5:6
           clerk [1] - 39:22                                                   COUNTY [1] - 1:2                  23:15                       deleted [1] - 4:24
                                            constitutes      [1] - 14:20
           client [3] - 9:23, 25:12,        context[1] - 12:9                  couple [2] - 16:12,              damages [181- 4:3,           demonstrates        [1] -
             33:2                           continue [1] - 28:4                 35:9                             4:8, 6:23, 10:11,            17:10
           client's [1] - 25:24             CONTINUED [1] - 1:24               course [7] - 12:26,               18:23, 19:5, 20:2,          Department       [2] -
           clients[61- 10:8,                contract [41] - 4:3,                15:15, 15:21, 18:10,             20:6, 28:15, 29:5,           15:20, 34:14
            11:14, 26:2, 30:7,               49 623 77 712                      21:11, 21:21, 3819               29:7, 30:18, 30:21,         Department'S [3] -
            35:7
                                             7:20, 7:24, 725           82      Court [161- 2:25, 4:4,            31:7, 31:8, 31:12,           163 17:11, 3424
           CLUBOK [26] - 2:5,                                                      4:8, 4:15, 5:11,              32:8, 32:12                 deposed [1] - 26:25
                                             8:11, 8:16, 8:22,
            3:7, 3:18, 4:8, 4:18,            825 9:10, 9:13,                       13:25, 14:4, 14:7,           date [3] - 37:11, 37:12,     deposition    [6] - 23:8,
            5:3, 5:13, 5:18, 8:6,                                                  1526 169 2113                 37:20                        2314      2517 2626
                                             9:19, 9:22, 10:21,
            8:20, 9:17, 12:5,                                                   22:26, 23:5, 31:7,              days [1] - 37:16              27:22, 33:15
                                              11:17, 11:21, 12:16,
            12:22, 13:26, 14:9,               15:10, 16:5, 19:5,                33:9, 36:16                     DC [1] - 2:4                 depositions  [1] -
            15:24, 22:5, 26:3,                19:10, 19:11, 19:18,             court [3] - 8:18, 14:21,         deal [2] - 17:23, 39:17       36:19
            26:10, 32:5, 33:26,               19:25, 23:24, 24:11,              40:4                            dealing [17] - 6:18,         designate     [2] - 23:9,
            35:8, 37:21, 38:4,               29:3, 29:7, 29:12,                COURT [47] - 1:2, 3:3,            7:10, 9:6, 10:14,            33:16
            38:8, 38:12                      30:11, 30:18, 31:2,                   3:15, 3:22, 4:10,             11:6, 11:22, 12:11,         designed     [1] - 34:19
           Clubok [13] - 3:8,                33:4, 33:7, 33:10,                    4:13, 4:25, 5:7, 5:9,         12:14, 13:15, 14:13,        detail [2] - 6:3, 20:7
            3:16, 8:5, 11:24,                35:24, 39:9                           5:14, 5:19, 6:3, 7:16,        14:23, 14:25, 15:9,         details [2] - 8:16, 37:5
             13:24, 15:19, 17:2,            contracts [1] - 9:4                    8:5, 8:18, 9:15,              16:6, 16:17, 21:20,         determination       [1] -
             17:8, 22:3, 26:4,              contractual [1] - 35:26                11:24, 12:18, 12:23,          33:5                         36:7
            30:10, 30:26, 31:26                     [1] - 26:5                                                  dealt [1] - 12:15
                                            control                                12:26, 13:9, 13:20,                                       determine     [2] - 31:22,
                       -                                                                                        decide [81- 4:8, 8:16,
           coming [2] 32:25,                conveyance [221    -
                                                           [22]â€”                 14:2, 15:13, 17:2,                                         36:13
            32:26
                                             5:16, 7:21, 13:3,                     17:16, 19:23, 20:7,           13:25, 14:20, 14:22,        determined      [2] - 21:2,
           commit [1] - 9:6                                                        21:7, 21:26, 22:3,            14:24, 15:16, 20:5           35:21
                                             14:18, 14:21, 14:26,
           committed      [2] - 10:15,                                                                          decided [2] - 4:4, 25:5
                                              15:5, 15:18, 16:2,                   24:24, 25:4, 26:4,                                        devoting [1] - 21:19
            23:4
                                              16:10, 16:11, 16:14,                 29:18, 30:19, 30:25,         decision [4] - 16:4,         dictates [1] - 17:14
                         -
           company [3] 18:12,                 16:25, 19:6, 20:19,                  31:16, 31:26, 34:2,           17:11, 21:3, 38:25          difference [1] - 25:18
             18:14, 33:14                    21:6, 23:21, 23:26,                   35:10, 35:15, 38:2, >        DEELEY [1] - 2:5             different [12] - 14:4,
           COMPANY[1] - 1:9                  25:21, 30:14, 32:10,               38:6, 38:9, 38:14,              Deeley [1] - 3:9              14:9, 14:12, 14:15,
           compared [1] - 22:14              34:16                              40:11                           defend [3] - 9:12,            14:16, 14:17, 14:19,
                          -
           completely [1] 20:2              conveyances [5] -                  Court's [1] - 4:23                25:24, 30:8                   15:2, 15:15, 15:16,
           complex [2] - 37:6,               7:18, 9:7, 10:12,                 courthouse      [1] -            Defendants [2] - 1:13,         19:22, 23:23
            38:22                            10:15, 14:23                          24:20                         2:9                                          -
                                                                                                                                             differently [1] 15:16
           complicated   [3] -              COOperate [3] - 26:22,             covenant     [26] - 4:15,                      [25]--
                                                                                                                defendants [251              difficult [3] - 17:4,
            34:8, 35:23, 36:5                27:8, 36:14                           5:10, 5:15, 5:20, 6:4,        3:12, 6:18, 6:21,             17:6, 36:26
           complicating  [1] -              cooperation    [2] -
                                                           [2]â€”                  6:7, 6:17, 7:10, 7:14,        7:10, 7:25, 8:3, 8:17,      diligence [2] - 6:26,
            18:10                            36:16, 36:17                          7:16, 9:5, 10:13,             8:20, 10:17, 10:26,          12:3
           complication      [1] -          copies [2] - 39:22,                    11:5, 12:10, 12:14,           11:26, 12:12, 19:3,         diminish     [1] - 7:24

                                     BONN      I Ei     P I CC I RI         LLOi      â€” OFF     I C IALi       COURTi           RE PORTE




                                                                                      42 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                              INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                               Entered 08/07/20 23:11:52
                                                                                                                       RECEIVED Page 44 of
                                                                                                                                NYSCEF: 05/04/2018
                                                  48


           direct [1] - 9:4                  21:20, 23:11, 27:17            13:7, 13:14, 15:16,          follows       - 4:13
                                                                                                                   [1] -4:13          general [2] - 30:14,
           disadvantage     [1] -           end [2] - 32:19, 33:23          15:19, 22:9, 22:26,          force [2] - 21:22, 35:6       32:16
             25:16                          ENGEL [1] - 2:6                 23:7, 23:19, 27:26,          formation [1] --9:19
                                                                                                                            9:19      generally [1] --14:16
                                                                                                                                                       14:16
           disagree [51- 4:10,              Engel [1] - 3:9                 31:13, 31:14, 31:21,         former [1] - 20:11           generous     [1] - 21:17
             4:11, 15:17, 16:15,            enhance   [1] - 35:20           32:19, 34:23, 36:22          forth [3] - 8:25, 31:24,     gentleman      [2] - 18:24,
             22:26                          entertain [2] - 10:19,        factor [5] - 18:10,              34:11                       18:25
           discrete [1] - 15:11              11:11                          23:25, 23:26, 24:2,          forward [5] - 31:10,         gentlemen     [2] - 18:3,
           discuss  [1] - 39:12             entity [1] - 18:11              24:5                           33:4, 33:6, 33:22,          18:8
           discussed [1] - 35:25            entry [1] - 7:17              factors [3] - 24:6,              35:2                       given [4] - 18:19, 30:6,
           discussion        [1] - 19:16    equitable [1] - 14:3            24:7, 24:10                  four [1] - 23:25               34:18, 35:4
           dispute pi - 1021                equity [1] - 243              facts [8] - 14:10,             four-factor  pi - 2325       good-faith [4] - 6:17,
           disputed  [1] - 13:18            error [1] - 29:9                14:11, 14:15, 14:18,         Fourth [2] - 37:24,            10:13, 12:10, 12:14
           disputes [2] - 8:13,             errors [1] - 39:26              15:3, 15:11, 24:8,             38:2                       great [1] - 30:16
            8:23                            ESQ [81- 2:5, 2:5, 2:6,         24:10                        frame [1] - 33:23            Grimaldi [7] - 17:26,
           distinguish       [1] - 27:24                                  factual [1] - 24:7             fraud [1] - 23:26             20:22, 20:24, 21:2,
                                             2:6, 2:7, 2:11, 2:11,
           documents         [1] - 24:12     2:12                         fair [161- 6:18, 7:10,         fraudulent [43] - 5:16,       21:3, 26:6, 26:10
           dollar [1] - 31:15               essential [2] - 25:23           9:6, 10:14, 11:6,             5:21, 6:5, 6:7, 7:15,       GRIMALDI [1] - 18:2
           dollars [1] - 25:11              essentially [1] - 28:25         11:22, 12:11, 12:14,          7:18, 7:21, 9:7,            grounds     [1] - 29:16
           done [3] - 17:14,                evaluation [1] - 17:10          13:15, 14:13, 14:23,          10:12, 10:15, 11:5,         guarantee     [4] - 26:19,
            22:12, 37:4                     eve [1] - 36:24                 14:25, 15:9, 16:6,             12:20, 13:3, 13:4,          26:23, 27:14, 27:16
           double [1] - 37:24               event [1] - 13:18               16:17, 33:5                    14:17, 14:21, 14:23,       guard [1] - 21:14
                                                                                           - 6:18,                                              - 27:15,
           doubt [1] - 10:18                events [1] - 5:20             fair-dealing [41-6:18,           1426 15:5, 15:18,          guess [3] -27:15
           down [3] - 9:15, 17:5,           evidence [251- 6:6,             10:14, 12:11, 12:14            162 16:7, 16:10,            30:22, 31:4
            24:20                            6.                           fairness [1] - 17:14             16:11, 16:14, 16:24,       guys [1] - 32:24
                                             6:10, 6:13, 6:25,
                                                                          faith [19] - 6:17, 7:10,         196 1914 2019
           drop [1] - 29:9                   7:13, 9:19, 9:21,
                                                                              ' 10:13, 11:5,>
                                                                            9:6,
           dropping      [1] - 30:12         9:26, 11:12, 11:25,                                          21:6, 23:21, 23:22,                      H
                        - 18:25                                             11:22,':"12:10,i 12:14,i      23:25, 25:20, 29:11,
           dudney [1] -18:25                 11:26, 12:6, 12:20,
           due [4] - 6:26, 10:26,            13:7, 13:13, 17:12,            13:15, 14:13, 14:22,          30:12, 30:13, 30:23,        happy [1 - 23:8
                                                                            14:24, 15:9, 16:6,             31:3, 32:9, 32:10,         hard [4] - 8:7, 9:24,
            12:3, 38:21                       18:9, 23:20, 25:6,
                                                    34.                     16:17, 26:16, s 27:6, s        34:15                       39:22, 39:24
           due-diligence     [1] -           30:6, 34:11, 34:13,            one nn an
            6:26                             363 38:16, 39:9                33:5, 33:19                  fraudulently   [2] -         harm [1] - 26:2
                                                                          fall [3] - 28:12, 31:23,        12:16, 30:24                hassle [1] - 22:11
           during [3] - 8:2, 15:26,         exactly [3] - 22:16,
            18:20                            33:13                          34:18                        Friday [1] - 34:25           HCM [1] - 9:3
                                                                    ~     false [1] - 7:13               FRIEDMAN [1] - 1:21          hd [1] - 33:9
           duties [1] - 21:19               example   [2] - 9:6, 31:8
                                                                          far [1] - 10:18                Friedman [1] - 3:7
           duty [2] - 11:22, 14:24          examples [1] - 6:11                                                                       hearty - 6:5, 13:20,
                                            exceptional [1] - 37:4        far-afield [1] - 10:18         Friedmann [1] - 3:4           16:15, 19:23, 22:3,
                                            excuse [1] - 24:24            favor [1] - 38:20              Fritz [1] - 3:14              35:11
                         E                                                               -
                                            exercise [1] - 15:23          February [1] 34:6              FRITZ [1] - 2:12             heard [15] - 6:7, 8:9,
           e-file [1] - 39:21                                             feed [1] - 25:17               front [2] - 21:25, 27:21
                                            exhaustively   [1] - 6:10                                                                  10:4, 10:20, 10:21,
                                                                          few [2] - 3:26, 5:4            Frye [6] - 28:13, 28:16,
           early [1] - 37:8                 exists [1] - 13:7                                                                          10:23, 11:4, 22:20,
                                                                          file 2] - 39:21
           easier[ ) - 16:21,               expand [1] - 10:19                                             28:18, 28:21, 28:22,        27:16, 28:26, 30:10,
                                                                                    - 29:20, 31:26
                                                                              8 2] -29:20,                 33:7
             22:15, 23:9, 33:18             expansive [1] - 17:18                                                                      30:25, 35:9, 35:10,
                                                                          FINANCIAL [1] - 1:10           fully [1] - 7:6               35:17
           efficiency [1] - 35:20           expect [2] - 6:9, 6:10
           ego [6] - 16:7, 23:21,           expected [1] - 10:12          Financial [1] - 20:16          Fund [12] - 6:21, 7:2,                  -
                                                                                                                                      hearing [7] 8:8, 8:10,
                                                                          fine [41- 3:22, 28:9,                                        28:18, 28:21, 28:23,
             24:5, 30:14, 30:21,            expeditiously    [1] -                                        7:4, 7:11, 8:21, 10:9,
             32:10                           35:3                            37:21, 37:26                 11:15, 12:2, 12:4,           33:7
                                                                          first [141- 4:2, 9:9,                                                    -
           either [51- 11:21,               expert [41- 28:6,                                             13:16, 13:18                hedging [14] 19:4,
             27:4, 33:23, 33:25,             2816 33:15, 36:3                13:2, 18:16, 20:4,          FUND [2] - 1:9, 1:11          19:7, 19:10, 19:13,
             35:22                          experts [3] - 18:23,            21:15, 22:6, 22:9,           furthermore     [1] - 28:4    19:24, 19:26, 28:5,
           elaborate [2] - 17:17,             18:26, 28:22
                                                                            22:16, 26:21, 27:11,         future [2] - 6:12, 39:18      28:7, 28:13, 28:14,
             17:19                          explain [1] - 6:3               28:25, 29:24, i 32:16                                      29:3, 29:13, 33:10,
           elicit [1] - 7:14                                              five [1] - 35:12                                             36:6
                                            explained [1] - 10:23                                                      G
           ELIZABETH [1] - 2:5                                            five-minute      [1] - 35:12                                HFP [1] - 20:16
                                            explanation    [1] - 810
                                                                                        [1] - 37:22                   -               higher [1] - 14:16
           Elizabeth [1] - 3:9                           -
                                            express [1] 11:21             flexibility                    gaining [1 37:5
           emphasis [1] - 20:24                                           Floor [1] - 2:10               Gary [1] - 3:13              HIGHLAND [71- 1:8,
                                            extent [1] - 28:24
                                                                          flourished [1] - 6:22          GARY [1] - 2:11
           emphatically  [1] -                                                                                                         1:8, 1:9, 1:10, 1:10,
            15:17                                                         flying [1] - 22:11             Gayle [2] - 3:12, 22:13       1:11, 1:11
                                                          F
           employee [2] - 18:11,                                          focused    [1] - 34:21         GAYLE [1] - 2:11             Highland [12] - 11:21,
            20:11                           F-R-I-T-Z [1] - 3:14          folks [1] - 9:10               Gee [3] - 10:8, 11:16,        12:15, 13:17, 17:24,
                                                                                           -               16:9                        18:11, 19:3, 20:9,
           employer      [4] - 21:18,       fact [17] - 6:20, 10:10,      following [1] 38:6

                                         ONNIEi
                                        BONNIER       iPICCIRILLOi
                                                       P I CC I RI      LLOYD â€” OFFICIALI
                                                                                  OFF I C IALi           COURTS
                                                                                                         ICOURTi           RE PORTE
                                                                                                                           REPORTE




                                                                                43 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                          INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                       Entered 08/07/20 23:11:52
                                                                                                                               RECEIVED Page 45 of
                                                                                                                                        NYSCEF: 05/04/2018
                                                  48


             20:11, 20:15, 22:8,              inducement          [161-
                                                                  [<6]â€”            June [9] - 15:7, 16:23,           12:7                        mastery [1] - 37:5
             22:9, 26:8                         5:17, 5:22, 6:5, 6:8,               29:15, 31:24, 33:4,               lengthy [1] - 37:17          materially [1] - 35:20
           highlighting   [1] - 6:13            7:15, 11:5, 12:20,                  33:20, 35:6, 37:11                LeRouX [9] - 17:26,          math [1] - 24:5
           himself [1] - 26:23                  13:4, 16:7, 19:14,                juries [1] - 25:14                   18:13, 18:16, 20:22,        matter [2] - 35:21,
           history [1] - 35:5                   23:22, 29:12, 30:13,              jury [18] - 4:5, 4:16,                20:26, 26:7, 26:18,         36:25
           hold [1] - 27:25                     30:23, 31:3, 32:9                   5:11, 14:4, 14:19,                  27:3, 27:9                 McKool [2] - 2:9, 3:12
           HOLDING [1] - 1:9                  infusion [1] - 24:3                     14:21, 19:25, 21:25,            LEROUX [1] - 17:26           mean [6] - 10:11,
           honest [1] - 8:7                   initial [1] - 33:9                      25:12, 25:14, 27:18,            less [2] - 16:13, 33:18       10:17, 31:5, 31:6,
           Honor [4o] - 3:11,                 insist [1] - 29:11                      28:10, 28:12, 36:8,             level [1] - 14:25             31:9, 31:18
            3:18, 3:19, 4:12,                 insofar [1] - 19:24                     36:9, 38:18, 38:26              liability [4] - 20:5,        meaning [1] - 18:4
            4:18, 4:19, 5:8, 5:13,            instance    [1] - 21:20                Justice [2] - 1:21, 3:7            30:15, 31:12, 32:7         means [41- 31:11,
            6:2, 6:15, 8:6, 9:17,             instead [2] - 28:20,               -                                    liable [1] - 13:19            33:7, 33:8
            9:20, 9:25, 10:19,                  31:23                                            K                    license [11- 11:20           meet [,] - 28:16
            11:7, 13:26, 14:14,               instruction     [1] - 14:19        -                                    limine [2] - 28:23, 33:8     mentioned [1] - 29:26
            14:23, 15:8, 15:14,               insure [1] - 26:5                      keep [1] - 37:12                 limitation [1] - 20:13       mentions [1] - 30:12
                                                                                     kind [4] - 9:14, 9:25,
            17:9, 17:21, 20:3,                insuring [1] - 11:23                                                    limited [1] - 21:12          merely [1] - 40:3
            21:10, 25:3, 27:21,               intend [1] - 13:13                       10:5, 11:12                    limits [1] - 39:13           message [3] - 4:20,
                                                                                     Klein [121- 3:12, 3:16,
            27:24, 28:8, 28:22,               intending [1] - 12:18                                                   line [2] - 3:6, 3:8           4:23, 4:25
            29:23, 31:5, 31:21,               intent [1] - 25:8                       4:10, 5:7, 7:16,                list [1] - 37~
                                                                                                                                 37:13             MICHAEL [1] - 2:12
                                              intention [1] - 32:23                   15:13, 16:15, 17:7,
            34:4, 34:12, 35:8,                                                                                        literally [1] - 34:8         Michael [1] - 3:14
            37:22, 37:25, 38:13                                P.
                                              interject [3] - 10:18,                     '
                                                                                      24:26, 29:19, 34:2,             litigated [1] - 10:3         midweek    [1] - 38:2
           HONORABLE [1] -                      12:13, 12:25
                                                                                      38:9
                                                                                                                      live [5] - 23:15, 25:14,     might [5] - 3:20, 6:12,
            1:21                              internal [1] - 24:12                   KLEIN [26] - 2:11,
                                                                                                                        25:15, 25:25, 26:10         22:23, 24:15, 28:7
           HUANG [1] - 2:6                                   [2] - 9:10,
                                                                                      3:11, 3:19, 4:11, 5:8,          lives [2] - 19:20, 29:26     million [3] - 10:11,
                                              internally
           Huang [1] - 3:9                      1118                                         6:15, 7:19,                      - 14
                                                                                                                      LLC [1] -14                   318 32:12
           hundreds       [1] - 25:11         interpretation        [<]â€”
                                                                    [1] -
                                                                                      12:25, 13:2, 13:13,             LLP [1] - 2:3                millions [1] - 25:11
                                                                                      15:14, 17:9, 17:21,                                          mind [4] - 22:23,
                                                39:8                                                                  loan [1] - 24:4
                                                                                      19:26,' 20:10, ' 21:10, '
                           t                  interpreting        [1] - 36:4                                          located [2] - 21:26           23:11, 24:16, 27:18
                                                                                      22:2, 25:3, 25:5,
                                              Interrupted        [2] - 4:17,                                           22:2                        minimal [1] - 22:14
           identify [1] - 22:15                4:21                                   29:23, 30:22, 31:4,
                                                                                                                      LONDON [1] - 1:5             minute [2] - 14:2,
                                                                                      aw.nn aw.w 38%
           implicates [2] - 5:20,                            [2]â€”                   3020, 3N,
                                              introduce      [2] - 11:26,'                 ~                          London [2] - 19:20,           35:12
            7:26                                                                     knowing [1] - 32:15
                                                13:14                                                                  30:2                        minutes [1] - 5:4
           implied     [28] - 4:15,                                                  knowledge [61- 12:3,
                                              involved      [61- 18:6,                                                look [2] - 28:9, 37:16       moment   [4] - 8:18,
            5:10, 5:15, 5:20, 6:4,                                                    18:19, 20:12, 20:20,
                                                21:3, 21:12, 22:7,                                                    lose [1] - 29:12              13:9, 26:4
            6:7, 6:17, 7:9, 7:14,                                                     20:23, 20:24
                                                                                      20:23
                                                34:9, 34:10                                     - 2:6                 losseS [3] - 35:25,          money [3] - 9:2, 9:8,
            7:16, 9:5, 10:13,                                                        KUAN [i]â€”
                                                                                            [1] -2:6
                                              involvement [1] -                                                         36:2, 39:8                  307
            11:5, 11:22, 12:10,                                                      Kuan [1] - 3:9
                                                17:23                                                                 lost [1] - 13:10             monies [1] - 9:21
            12:13, 12:19, 13:5,               issue [11] - 3:26,                                                  -                                monkey [1] - 34:14
            13:6, 13:14, 13:25,                                                                   L
                                                16:22, 19:24, 21:2,                                                                                month [1] - 37:8
            14:13, 14:22, 14:24,
                                                22:6, 24:3, 28:6,                                                                                  months [1] - 32:20
            15:8 16:5 16:16                                                          L.P [6] - 1:8,
                                                                                                11' 1:9, 1:10,'
                                                28:13, 30:21, 39:8,                                                            - 21:24
                                                                                                                      main [1] -21:24              most [2] - 23:22, 34:8
                                                                                       1 11 1       1 1'2
                                                39:10                                                                 Mammola [3] - 19:20,         mostly [1] - 14:11
           important  [3] - 29:21                                                    lack [2] - 12:2, 12:3
                                              issues [13] - 17:20,'                                                    28:15, 29:25                motion [3] - 11:10
                                                                                                   -
             32:3 38:21                                                              lacking [1] 7:3
                                                22:4,
                                                36.5' 24:7,
                                                      36.7' 35:23, '                         -                        Mammola's [2] - 19:9,         28:13, 28:23
           importantly [1] --13:4
                              13:4                                                             13:10
                                                                                     lag [1] -13:io
                                                36:5, 36:7, 36:8,
                                                                                     large [1] - 28:24
                                                                                                                       19:15                       motion-in-limine     [1] -
           inability    [1] - 7:19              38:18, 38:22, 39:3, '                                                 MANAGEMENT[1] -               28:23
           INC [1] - 1:12                       394 396 3916                         largely [1] - 14:18
                                                                                     las 4] --13:11
                                                                                                                       1:8                         motions   [1] - 33:8
           including      [3] - 20:13,                                                         13:11, , W,                               [2]â€”
                                                                                                                      Management         [2] -     move [5] - 20:5, 26:14,
                                                                                       34:10, 34:25
                                                             J                                                         13:17, 17:25                 31:10, 33:21, 34:17
           inconvenience         [1] -                                               LATHAM[1] - 2:3
                                                                                                                      manufactured    [<] -â€”
                                                                                                                                      [1]          mpving
                                                                                                                                                   moving        15 4
                                                                                                                                                             [2) 15.4
                                                                                                                                                             [2]
            36:12                             job [2] - 21:12, I 37:4                law [2] - 34:7,' 38:17
                                                                                                    ~                  9:14                         35:2
           increase [1] - 27:3                jobs [1] - 26:14                       lead [2] - 15:23,  33:24
                                                                                                                      March [3] - 15:26,           MR [26] - 3:7, 3:18
           increases [2] - 30:3,                                                                   -
                                              joining [1] - 3:13                     leading [1] 5:20
                                                                                                                        33:3, 34:14
                                                                                                                      "333"~14                      4:8, 4:18, 5:3, 5:13
            30:7                              Judge [1] - 3:4                        least [2] - 8:16, 19:16
                                                                                                                      MARCY [1] - 1:21              5:18, 8:6, 8:20, 9:17,
           INDEX [1] - 1:6                    judgment [5] - 14:6,                   leave [3] - 34:23,
                                                                                                                      margin [5] - 8:2,             12:5, 12:22, 13:26,
           indicate [2] - 5:24,                 14:8, 24:8, 35:26,                     39:11, 3919                     2014     2017      212       149 1524 225
            36:16                              38:20                                 legal [8] - 14:9, 14:12,
                                                                                                                       21:4                         26:3, 26:10, 32:5
           indicated      [1] - 26:22         July lei - 37:8, 37:14,                  14:14, 15:2, 15:15,            massive[1] - 32:21            33:26, 35:8, 37:21,
           indication      [1] - 27:6                                                  28:14, 29:9, 35:23
                                                37:19, 37:24, 37:25,
                                                                                                -                     MASTER[2] - 1:8,              38:4, 38:8, 38:11,
           induced      [1] - 30:24             38:2                                 legally [3] 10:4, 10:6,           1:10                         38:12

                                          ONNIEiI Ei
                                         BONN              iPICCIRILLOi
                                                            P I CC I RI        LLOi       â€” OFFICIALi
                                                                                              OFF I C IALi             COURTi
                                                                                                                      iCOURTi           RE PORTE
                                                                                                                                        REPORTE




                                                                                          44 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                             INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                           Entered 08/07/20 23:11:52
                                                                                                                                   RECEIVED Page 46 of
                                                                                                                                            NYSCEF: 05/04/2018
                                                  48


           MS [25] - 3:11, 3:19,             24:10, 36:15                              ordered    [2] - 39:23,        20:16                          30:19
            4:11, 5:8, 5:26, 6:15,          notwithstanding    [41-                     40:3                         party [2] - 9:3, 35:22         positions    [1] - 4:3
            7:19, 12:25, 13:2,               9:20, 23:4, 23:5,                         original  [1] - 16:3          pay [251- 6:23, 6:25,          possibility [3] - 9:18,
            13:13, 15:14, 17:9,              23:7                                      originally [2] - 4:22,         7:3, 7:5, 7:12, 7:19,          11:25, 31:13
            17:21, 19:26, 20:10,            number [2] - 16:13,                          5:5                          7:22, 8:13, 8:23, 9:2,        possible [4] - 9:7,
            21:10, 22:2, 25:3,               31:9                                      otherwise [61- 15:25,          9:4, 9:8, 9:22, 9:24,          28:15, 35:3, 38:4
            25:5, 29:23, 30:22,             NW [1] - 2:4                                19:6, 36:18, 36:20,            10:9, 10:10, 11:15,          possibly [2] - 11:26,
            31:4, 31:20, 34:4,                                                          36:21, 38:19                   11:16, 11:17, 11:19,          22:23
            38:10                                          O                           outlined [1] - 38:22           11:23, 13:17, 13:19,          post [2] - 7:17, 18:6
           must [1] - 17:2              -                                              outset [4] - 19:11,            20:26                         potentially [3] - 12:9,
                                            obligated      [1] - 8:22                   19:13, 20:4                  payment [1] - 9:20              29:15, 30:3
                       N                    obligation      [3] - 9:4,                 outside [1] - 26:24           payments      [3] - 8:13,      power [2] - 21:13,
                                             9:22, 11:19                               overlap [101- 10:25,           8:23, 8:24                     26:24
           NAIK [1] - 2:7                   obligations   [1] - 11:21                                                pendency [1] - 35:4            PowerPoint [1] - 24:9
                                                                                        11:4, 17:12, 17:17,
           Naik [1] - 3:10                              -                                                            people [51- 11:14,
                                            obtain [1] 39:20                            17:20, 18:22, 18:23,                                        practice  [1] - 11:11
           name [1] - 3:23                             [1] - 36:19
                                            obtained                                    20:8, 22:4, 30:6              11:18, 28:21, 37:24,          practicing [1] - 34:7
           named [2] - 18:24,               obviously [4] - 13:3,                                   [4] -
                                                                                                    [4]â€”            38:5                          prejudice [41- 21:23,
                                                                                       overlapping
            18:25                            20:2, 25:6, 37:23                          14:11, 15:3, 19:22,          perfectly [1] - 28:9            35:5, 35:21, 37:10
           names [1] - 8:19                 occur [1] - 19:13                           34:13                        performance       [5] - 8:3,   prejudiced [1] - 25:13
           narrower [1] - 22:17             occurred      [1] - 19:11                  overlaps [6] - 15:11,          18:5, 18:21, 20:13,           prejudicial [1] - 35:7
           near [1] - 39:18                 October      [9] - 26:13,                   16:15, 16:16, 16:24,          37:3                          prepare [3] - 34:19,
           necessary [2] - 29:8,             26:14, 26:17, 26:18,                       23:19, 23:20                 perhaps [1] - 33:24             37:2, 37:9
            37:12                            26:19, 26:21, 27:4,                       owed [2] - 9:8, 9:21          permitted [1] - 19:17          present [2] - 25:7,
           need [9] - 3:20, 24:22,           27:15, 33:22                          -                                 person [1] - 3:23               38:17
            34:3, 35:10, 35:23,             OF [3] - 1:2, 1:2                                       P                persuaded [1] - 35:19          presentation      [1] -
            39:10, 39:12, 39:13,            offense [1] - 27:22                    -                                 phase [24] - 4:16,              25:6
            39:17                           offer [1] - 29:20                          PAGE [1] - 1:24                5:12, 11:7, 11:8,                             -
                                                                                                                                                    presenting [1] 21:24
           needed [2] - 37:23,              offered [3] - 8:2, 8:3,                    page [2] - 5:24, 39:13          15:12, 16:25, 20:6,          preserve [1] - 32:10
            40:2                             21:4                                      paid [1] - 10:16               21:15, 21:16, 22:17,                            -
                                                                                                                                                    presumably [1]
           needs [2] - 8:19, 27:23          offering [1] - 20:14                       papers [2] - 27:5,             23:13, 24:14, 25:14,           28:19
           negotiated [3] - 7:26,           OFFICIAL [1] - 40:11                        34:25                         26:9, 26:21, 27:11,           pretend [1] - 10:7
            20:11, 20:22                    Official [1] - 2:25                        Park [1] - 2:10                28:25, 29:7, 30:11,           pretrial [1] - 39:15
           negotiation [3] - 6:19,          offset [61- 19:4,                          parol [1o] - 9:18, 9:21,       31:14, 31:17, 32:8,           pretty [51- 8:12, 22:7,
            7:24, 18:4                        19:24, 20:2, 28:15,                       9:26, 11:12, 11:25,           33:24, 36:15                   22:14, 32:13, 32:14
           never [41- 10:20,                  29:14, 36:6                               12:6, 13:7, 13:8,            phases [41- 18:26,                             -
                                                                                                                                                    previously [5] 4:18,
            10:21, 12:7, 29:6               offsets [2] - 20:2, 29:4                    39:9                          21:8, 26:7                      14:8, 25:22, 33:18,
           nevertheless [1] - 9:5           OFFSHORE [1] - 1:11                        part [8] - 7:20, 8:25,        Philip [1] - 17:25              39:14
           NEW [2] - 1:2, 1:2               ON [1] - 1:24                               16:19, 24:13, 25:20,         phrase [1] - 31:10             principal [1] - 36:10
           neW [9] - 13:15, 21:19,          once [1] - 33:9                             32:23, 37:17, 39:22          Piccirillo [1] - 2:24          problem     [2] - 37:15,
            32:20, 34:2, 34:5,              one [18] - 8:18, 12:25,                    PART [1] - 1:2                PICCIRILLO       [1] -          37:19
            35:9, 36:23, 36:26,                                                        participate [3] - 18:18,       40:11
                                             14:12, 15:4, 16:12,                                                                                    procedure   [1] - 35:20
            37:3                             16:18, 16:19, 16:22,                       21:11, 21:18                 plaintiff  [4] - 37:10,        proceed  [3] - 31:2,
                                                                                                                                                             [3]â€”
           New [111- 1:16, 2:10,             20:9, 23:19, 25:10,                       participated [2] - 18:3,        37:19, 38:20, 39:20           31:23, 32:8
            22:12, 23:12, 26:11,                                                        18:5                         Plaintiffs [2] - 1:6, 2:3
                                             28:11, 28:14, 29:14,                                                                                                 [2] -
                                                                                                                                                    proceeding [2]â€”
            27:20, 27:24, 28:2,                                                        participation [2] -
                                                                                                     [2]â€”          plaintiffs [61- 3:8,
                                             33:14, 33:15, 37:8,                                                                                     29:14, 33:9
            30:2                             38:18                                      20:15, 21:15                   12:6, 13:5, 13:15,           proceedings     [1] -
                                                                                                                                                                    [p]â€”
           next [6] - 4:13, 11:7,           One [1] - 2:10                             particular [1] - 12:5           19:18, 25:7                   39:21
                                                                                       parties [201- 8:12, 9:8,      plaintiffs'
            11:8, 13:22, 33:24,             one-week        [1] - 29:14                                                          [51- 4:14,         procesS [3] - 6:26,
            37:23                           opinion      [2] - 34:24,                   9:11, 9:23, 10:16,             5:10, 5:14, 16:26,             17:23, 19:7
           NEXT [1] - 1:24                   35:26                                      11:23, 12:8, 15:17,            17:25                        promise [2] - 7:21,
           nine [6] - 10:3, 23:26,          OPPORTUNITIES                [2] -          15:22, 15:25, 16:4,          plan [1] - 22:19                7:22
             24:5, 24:6, 24:10,              1:9, 1:12                                  17:25, 20:25, 32:13,         planning [1] - 27:10           promised [4] - 6:19,
             34:6
                                            opportunity  [7] -
                                                         [7]â€”                         32:14, 32:15, 32:19,         play [1] - 23:21                7:11, 9:24, 10:9
           nine-factor [2] -                                                            35:18, 36:9, 38:25           pleaded [1] - 7:17
                                             29:21, 31:26, 34:19,
                                                                                       parties'                                                     proper [1] - 39:8
            23:26, 24:5                      36:13, 37:9, 39:2,                                 [3] - 3:25, 4:2,     point [41- 10:20,                           - 21:19
                                                                                                                                                    properly [1] -21:19
           NO [1] - 1:6                      39:5                                       35:17                         25:10, 38:26, 39:11           proposal    [2] - 16:21,
           North [1] - 18:14                OPPORTUNITY            [1] -               partner [1] - 30:14           points [1] - 28:11              16:26
           note [3] - 20:17, 21:5,           1:8                                       PARTNERS[2] - 1:10,           position  [81- 4:14,           propose     [1] - 15:4
            25:19                           options   [1] - 16:12                       1:11                          5:10, 5:15, 5:19,             proposed      [2] - 25:21,
           nothing   [3] - 23:23,           order [1] - 13:4                           Partnerships     [1] -
                                                                                                        [~]â€”
                                                                                                                      5:25, 5:26, 13:24,             28:8

                                     BONNIER             P I CC I RI             LLOYD â€” OFF            I C IALi    COURTS         RE PORTE




                                                                                             45 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                       INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                       Entered 08/07/20 23:11:52
                                                                                                                               RECEIVED Page 47 of
                                                                                                                                        NYSCEF: 05/04/2018
                                                  48


           proposing [1] - 11:6               4:21                               review [1] - 7:2                signed [51- 9:3, 9:10,       strip [1] - 11:19
           prove [51- 8:26, 13:6,            recovery [1] - 25:11                reviewed [1] - 3:25               20:12, 22:9, 40:3          stuff [4] - 11:8, 24:12,
            29:4, 29:13, 30:17               refer [1] - 11:24                   reviewing [1] - 34:11           significant  [1] - 38:15       24:14, 27:17
           providing [1] - 28:16             referring [1] - 5:23                rise [1] - 14:25                simple [1] - 32:19           subject [2] - 28:17,
           proving [1] - 17:3                refusal [1] - 21:16                 riSk [3] - 11:14, 20:25,        simpler [1] - 33:21           29:16
           provisions [2] - 36:2,            refuse [1] - 21:3                     26:13                         situation [1] - 21:14        submission    [3] -
            36:4                             refused [1] - 8:4                   risks [2] - 9:12, 19:7          slightest [1] - 35:6           17:10, 31:25, 34:11
           pulling [1] - 31:8                regarding [5] - 12:2,               risky [1] - 11:17               slightly [1] - 14:12         submissions     [2] -
           purpose [1] - 40:2                  12:3, 20:12, 34:22,           -                                   slow [1] - 9:15               3:25, 35:17
           purposes [3] - 10:7,                36:2                                             S                slower t,1-
                                                                                                                          [<] â€”
                                                                                                                               13:12          subpoena [2] - 21:13,
            14:7, 34:18                      regardless [1] - 19:5           -                                   slowly [2] - 17:3, 32:6       26:24
           put [13] - 4:22, 5:5,             relate [2] - 14:10, 21:4            sake [1] - 11:12                small [1] - 24:13            substantial [7] - 6:25,
            11:6, 12:7, 12:19,               related [2] - 7:20, 19:7            satisfy [1] - 14:6              smart [1] - 16:18              10:25, 17:12, 18:22,
            15:11, 16:18, 16:22,             relates [7] - 5:15,                 saw [1] - 10:22                 Smith [1] - 3:12               18:23, 25:16, 26:2
                  34:20, 34:25,               521       64 6:18,                 scenario [1] - 23:3             SMITH [1] - 2:9              substantially  [7] -
            36:15, 37:7                        12:20, 20:20, 25:19               schedule [1] - 37:11            so-called [1] - 8:21           15:3, 15:10, 16:14,
           puts [1] - 16:9                   relating [1] - 6:26                 scheduled [2] - 33:23,          so-ordered [1] - 40:3          16:24, 21:23, 25:12,
           putting   [1] - 34:11             relatively [1] - 37:5                39:14                          SOHC [1] - 8:21               30:7
                                             relevant [5] - 12:8,                scheduling [1] - 3:20                                        sudden [1] - 23:11
                                                                                                                 solely [1] - 7:17
                         Q                     12:10, 18:9, 19:10,               scope [2] - 34:19,              solution    [2] - 26:3,
                                                                                                                                              sufficient     [2] - 6:25,
                                               19:15                              34:22                           28:8                         7:12
           questions     [1] - 3:26          remind [1] - 39:25                  score [1] - 29:17               solved [1] - 26:15           sufficiently       [1] - 6:22
           quick [1] - 24:5                  remote [1] - 25:17                  second      [20] - 4:20,                                                        [2] -
                                                                                                                 sorry [2] - 8:20, 34:25      suggesting
                        -
           quickly [1] 35:2                  render [1] - 6:24                    15:12, 16:25, 18:18,           sort [1] - 10:20               15:25, 38:18
           quit [1] - 26:14                  repeat [1] - 13:11                   20:6, 21:16, 22:18,            south [1] - 10:8             suggestion        [1] - 7:9
           quite [2] - 3:26, 19:21           repeatedly [1] - 17:6                23:13, 23:22, 24:14,                                        suggests       [1] - 21:18
                                                                                                                 speaking [2] - 3:17,
           quo [1] - 16:8                    reply [1] - 29:19                    26:8, 28:2, 29:6,               3:24                        suit [1] - 37:10
                                             reporter    [5] - 8:19,              30:11, 31:10, 31:14,                         ~
                                                                                                                 speaks [1] - 3:23            Suite [1] - 2:4
                         R                    13:10, 13:12, 17:4,                 31:17, 32:8, 32:18,            SPECIAL [1] - 1:9            summary [2] - 24:8,
                                                                                  36:15                                                        35:25
                                              40:4                                                               species [1] - 12:5
           raised [1] - 6:12                 Reporter [1] - 2:25                 secured [1] - 24:4                                           supel'
                                                                                                                                              super [1] - 33:12
                                                                                                                 specific    [2] - 6:11,
           rate [1] - 17:6                                                       SECURITIES [1] - 1:4                                         support [1] - 29:22
                                             REPORTER[1] -                                                        33:12
           rather [1] - 36:20                                                    security [1] - 8:3                                           suppose [2] - 26:13,
                                               40:11                                                             specifically    [2] - 7:4,
           reach [2] - 5:4, 14:4                                                 seeking [3] - 25:11,
                                             represent[3] - 26:5,                                                 30:12                        38:5
           read [3] - 5:23, 8:9,                                                  34:17, 34:23
                                                                                             '                                                supposed      [1] - 12:13
                                               26:11, 26:16                                                      spend [1] - 30:8
             35:17                           representation  [1] -               sense [1] - 16:13                                            SUPREME [1] - 1:2
                                                                                                                 St [1] - 2:4
           real [1] - 33:11                                                                    - 13:11
                                              27:7                               sentence [1] -13:ii
                                                                                                                 stage [1] - 20:4             surely [1] - 33:6
           really [5] - 10:18,               represented            -
                                                                 [3]â€”          Separate[3] --18:12,
                                                                                                 18:12,          standard [6] - 14:14,
                                                                                                                                                           - 13:5
                                                                                                                                              survive [1] -13:5
             12:15, 17:2, 23:14,               15:20, 27:5, 30:26                  18:14, 23:23                                               SUSAN [1] - 2:6
                                                                                                                   14:15, 14:16, 14:17,
             38:24                                                                             -                                              Susan [1] - 3:9
                                             requesting [1] - 39:20              seriously [2] 11:10,              14:20
           reason [7] - 19:23,               require [1] - 36:7                   21:14
                                                                                                                 standards [3] - 14:10,
             21:7, 23:17, 24:16,             requirements          [1] -         set [41- 14:18, 15:6,                                                       T
                                                                                                                   15:15, 28:16
             28:2, 36:10, 38:15                                                    15:11, 31:24
                                              8:12                                                               start [5] - 3:20, 3:24,
           reasonable [2] -                  reserve [1] - 39:25                 settle [1] - 29:10                                           TELEPHONE            [1] -
                                                                                                                            ' ) 38:6
                                                                                                                   4:7,) 37:20,
             32:24, 33:2                     resolution [1] - 33:25              sevens] - 24:2                                                 1:18
                                                                                                                 starting [1] - 37:14
           reasons [2] - 16:13,              resolve [1] - 32:14                 seven-factor [1] - 24:2                                      Telephone [1] - 1:23
                                                                                                                 STATE [1] - 1:2
             31:24
                                             respect [7] - 6:19,                 several [2] - 17:22,                                         TERM [1] - 1:2
                                                                                                                 statement      [2] - 5:23,
           reassess [2] - 16:10,                                                  34:10                                                       termination  [1] - 18:7
                                               10:26, 17:20, 24:18,                                                17:8
            16:20                                                                shall [1] - 17:18                                                      -
                                                                                                                                              terms [2] 9:21, 30:20
                                               25:18, 30:22, 36:6                                                status [1] - 16:8
           receive[3] - 38:25,               respond [4] - 8:5,                  short[3]- 12:12,                                   28.       test [41- 23:25, 23:26,
                                                                                                                 still [3] - 22:22, 28:19,
             39:16, 39:24                                                         35:13, 37:5                                                   24:2, 24:5
                                               25:15, 34:3, 35:8                                                   38:10
           recent [1] - 34:24                response [2] - 6:6,                 show [7] - 26:18,                                            testifies [2] - 19:6,
                                                                                                                 stipulate [1] - 11:12
           recently [1] - 23:6                17:8                                26:19, 27:3, 27:14,                                          22:17
                                                                                                                 stop [2] - 29:18, 30:17
           recess [2] - 35:12,                                                    27:16, 27:18, 27:19                                         testify [6] - 18:26,
                                             restructured        [2] -                                           straight [1] - 23:24
            35:13
                                               20:11, 20:23                      shows [1] - 37:4                                               19:17, 19:21, 22:16,
                                                                                                                 STRAND[1] - 1:12
           reconfirmed     [1] - 23:6        result [1] - 36:8                   side [6] - 17:24, 17:26,                                       28:19, 28:20
                                                                                                                 S'I'RA'I'EGES      m -
           reconsider    [1] - 15:22         retain [1] - 36:23                    18:24, 18:25, 23:19,                                       testimony [161- 19:9,
                                                                                                                   110
           record [5] - 3:3, 9:16,           reversal [1] - 3424                   39:5                                                        19:15, 19:16, 20:8,
                                                                                                                 Street [1] - 1:15
             29:25, 35:15, 35:16             reversed        [1] - 15:21         sides [1] - 17:22                                             20:20, 23:8, 239,
                                                                                                                 stretch [1] - 11:2
                       [2] - 4:17,                                               signatory     [1] - 11:20                                     25:19, 25:23, 26:26,

                                      BONN     I Ei      P I CC I RI       LLOi       â€” OFF         I C IALi    COURTi          RE PORTE




                                                                                       46 of 47
FILED: NEW YORK COUNTY CLERK 05/04/2018 11:09 AM                                                                                                     INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 494          Doc 933-18 Filed 08/07/20                                                   Entered 08/07/20 23:11:52
                                                                                                                           RECEIVED Page 48 of
                                                                                                                                    NYSCEF: 05/04/2018
                                                  48


             27:23, 28:17, 33:15,               40:8                            4:7, 6:26, 7:8, 18:13,              13:11, 31:13, 31:17        22:12, 23:12, 26:11,
             36:3, 36:18, 36:20                transfer  [1] - 14:5              19:9, 20:8, 24:19,               vitiates [1] - 13:14         27:20, 27:24, 28:2,
           tests [2] - 14:12, 15:2             transferred [1] - 12:17          25:2, 25:10, 26:11,               voicemail [5] - 4:17,        30:2
           Texas [2] - 22:2, 22:12             TRIAL [1] - 1:2                  35:5                               4:19, 4:21, 4:23, 5:5
           THE [46] - 1:2, 3:3,                trial [59] - 4:4, 4:5, 4:6,     UBS's [1] - 12:3               -                                           Z
            3:15, 3:22, 4:10,                    4:16, 5:11, 10:26,            ultimately [3] - 9:11,                          W
            4:13, 4:25, 5:7, 5:9,                15:6, 16:21, 18:17,             18:9, 33:3                                                   zerO [3] - 31:12, 31:15,
            5:14, 5:19, 6:3, 7:16,               18:18, 19:2, 19:17,           un-bifurcate [2] -                 wait [1] - 33:19             32:7
            8:5, 8:18, 9:15,                     19:21, 19:25, 20:4,            23:17, 23:18                      waiving [1] - 6:11
             11:24, 12:18, 12:23,               20:6, 21:9, 23:13,             unable [1] - 6:24                  wants [1] - 26:8
             12:26, 13:9, 13:20,                23:18, 23:22, 24:15,           unambiguous      [1] -             Warren [1] - 18:24
             14:2, 15:13, 17:2,                 25:12, 25:14, 25:22,            8:12                              wary [1] - 32:21
             17:16, 19:23, 20:7,                26:12, 26:18, 27:18,           unavailable      [2] - 27:2,       Washington     [1] - 2:4
            21:7, 21:26, 22:3,                  27:22, 28:10, 28:12,            37:16                             WATKINS [1] - 2:3
            24:24, 25:4, 26:4,                  29:11, 30:5, 31:10,            uncertain  [1] - 31:11             Wednesday [1] - 38:4
            29:18, 30:19, 30:25,                31:14, 31:22, 31:23,           uncooperative     [1] -            week [61- 29:14,
            31:16, 31:26, 34:2,                 32:8, 32:25, 33:3,              21:24                              33:17, 37:23, 37:25,
             35:10, 35:15, 38:2,                33:11, 33:12, 34:17,           under [41- 7:9, 8:22,               38:5, 38:7
             38:6, 38:9, 38:14                  34:20, 34:23, 35:6,             9:13, 16:25                       weeks [2] - 10:22,
           themselves [2] -                     35:19, 36:8, 36:15,            undercuts [1] - 24:4                34:10
            24:22, 25:24                          36:20, 36:23, 36:24,         understood [1] -                   whole [41- 7:7, 22:19,
           theoretically   [3] -
                           [s]â€”                 36:25, 37:2, 37:7,             13:16                             23:18, 34:15
             22:23, 24:16, 28:7                   37:11, 37:13, 37:17          undertake      [1] - 6:24          wholly [3] - 18:12,
           theory [4] - 9:14, 10:4,            trials [1] - 32:16              undertaken       [1] - 7:23         18:14, 30:9
             10:6, 12:12                       tried [3] - 4:16, 5:11,                                            willing [7] - 22:21,
                                                                               undertook      [1] - 7:2
           therefore [14] - 5:21,                 33:17                        unfair [2] - 25:16, 26:2            22:22, 23:6, 27:8,
                                               triers [1] - 15:16
            7:5, 7:9, 17:13,                                                   unfairly [2] - 25:13,               29:26, 37:7
             18:15, 18:19, 19:14,              trigger    [1] - 8:24            35:5                              win [4] - 8:26, 29:3,
             19:20, 20:3, 25:22,               trip [4] - 22:13, 23:12,        unit's [1] - 12:3                   31:12
             34:17, 35:2, 36:3,                   27:24, 28:2                  unknown [1] - 18:17                wins [1] - 30:11
             39:26                             trips [1] - 24:20               unless [1] - 3:19                  wish [1] - 39:3
           thereto [1] - 19:8                  true [3] - 10:8, 11:13,                                            withdrawn [1] - 13:23
                                                                               unwind      [2] - 21:5,
           third [1] - 9:3                       23:18                          25:20                             witness [8] - 19:22,
           three [5] - 18:3, 18:8,             TRUE [1] - 40:8
                                                                               unwinding [1] - 20:17               20:9, 21:21, 21:24,
             20:8, 24:19, 25:2                 try [111- 8:6, 12:13,           up [12] - 5:20, 22:9,               23:19, 23:20, 26:26,
           threshold [1] - 28:14                 16:23, 16:25, 21:22,                                              33:14
                                                                                26:18, 26:19, 27:3,
           threw [1] - 34:14                     25:16, 26:22, 27:8,                                              witnesses [2o] -
                                                                                27:14, 27:16, 27:18,
           throughout    [2] -                   27:15, 30:20, 32:5             27:19, 31:6, 32:25,                17:13, 17:17, 17:19,
             17:23, 18:5                       trying [3] - 5:4, 10:17,         32:26                              17:22, 20:9, 24:12,
           thrown [1] - 10:5                     16:23                         upset [2] - 22:19, 28:2             24:19, 24:20, 24:21,
           thrust [1] - 22:25                  turns [1] - 36:18               usage [1] - 36:3                    25:2, 25:13, 25:15,
           TO [1] - 40:8                       twenty [3] - 24:6,                                                  25:17, 30:6, 33:14,
           today [3] - 35:11,                    24:10, 34:7                                                       36:12, 36:14, 36:17,
             35:18, 37:4                       twenty-nine [2] - 24:6,                                             36:19, 37:15
           today's [1] - 39:21                   24:10                         vacations [1] - 32:25              wondered [1] - 9:11
           together [2] - 16:12,               twice [7] - 22:10,              valid [2] - 10:4, 10:6             works [1] - 37:25
            34:20                               22:11, 28:7, 28:10,            verdict [1] - 31:15                world [1] - 22:14
           total [3] - 8:14, 10:10              28:20, 29:26, 30:2             versa [1] - 14:26                  worried [2] - 9:23,
           totally [2] - 23:23, 28:3           tWO [23] - 3:16, 3:23,          via [1] - 36:19                     11:14
           tough [1] - 38:5                     8:12, 8:17, 8:20, 9:2,         Via [1] - 1:23                     worry [1] - 24:22
           town [1] - 26:14                     9:8, 9:11,) 9:23, 10:9,        vice [1] - 14:26                   worrying [1] - 11:18
           tracking [1] - 8:7                    10:16, 10:22, 11:15,          victory [1] - 31:5                 worst [2] - 22:13, 23:3
           transaction     [81- 5:21,            11:17, 11:23, 14:9,           video [2] - 23:7, 26:26            wrench         - 34:14
                                                                                                                             [1] -34:14
            7:6, 7:18, 8:15,                     15:2, 15:15, 21:8,            videotaped [3] -                   Wrongful     [1] - 7:18
                                                 24:20, 33:13, 39:21
                                                                                 27:22, 36:19, 36:20
            24:3                               type [1] - 7:13                 view [1] - 38:26                                Y
           transcribe     [1] - 4:26       -
                                                                               vigorously      [3] - 28:26,
           transcript    [3] - 39:21,                         U                  29:2                         years [2] - 10:3, 34:6
            39:23, 39:26                                                       violate [1] - 11:21            YORK [2] - 1:2, 1:2
           TRANSCRIPT [1] -                    UBS [13] - 1:4, 1:5,                                           York [11] - 1:16, 2:10,
                                                                               vitiate [5] - 9:22, 13:8,

                                        BONNIER            P I CC I RI       LLOYD â€” OFF         I C IALi        COURTS          RE PORTE




                                                                                    47 of 47
